 1 Michael W. Melendez
   Nevada Bar No. 6741
 2 COZEN O’CONNOR
   3753 Howard Hughes Parkway, Suite 200
 3 Las Vegas, NV 89169
   Tel:     702.470.2330
 4 Fax:     702.470.2355
   Email: mmelendez@cozen.com
 5
   Attorneys for Plaintiff and Counterdefendant
 6 ACCEPTANCE INDEMNITY INSURANCE
   COMPANY
 7

 8                             UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10

11 ACCEPTANCE INDEMNITY INSURANCE                 Case No. 2:18-cv-02266-RFB-CWH
   COMPANY,
12                                                STIPULATION AND PROPOSED
              Plaintiff,                          ORDER TO PERMIT PLAINTIFF
13                                                ACCEPTANCE INDEMNITY
   v.                                             INSURANCE COMPANY TO FILE
14                                                FIRST AMENDED COMPLAINT
   DESERT AUTO TRADER LLC; EMMANUEL
15 CESPEDES; LEGAL REPRESENTATIVE OF
   ESTATE OF DEANDRE LYLE; LEGAL
16 REPRESENTATIVE OF ESTATE OF DANNY              Judge: Hon. Richard F. Boulware, II
   MIRAMONTES; AND LEGAL
17 REPRESENTATIVE OF ESTATE OF                    Magistrate Judge: Hon. Carl W. Hoffman
   FRANCISCO MIRAMONTES,
18
              Defendants.
19

20 AND RELATED COUNTERCLAIM.

21

22

23

24

25

26
27

28

     STIPULATION TO ALLOW FILING                            CASE NO. 2:18-CV-02266-RFB-CWH
     OF FIRST AMENDED COMPLAINT
 1         WHEREAS,       plaintiff   Acceptance     Indemnity      Insurance    Company
 2 (“Acceptance”) entered into an auto liability insurance contract with defendant

 3 Desert Auto Trader LLC;

 4         WHEREAS, defendants Emmanuel Cespedes, Legal Representative of Estate
 5 of Deandre Lyle, Legal Representative of Danny Miramontes, and Legal

 6 Representative of Estate of Francisco Miramontes (collectively, the “Accident

 7 Defendants”) have asserted claims against Desert Auto Trader arising from an

 8 accident that occurred on or about September 30, 2017;

 9         WHEREAS, the parties have a dispute regarding the insurance contract’s
10 applicable limit regarding the Accident Defendants’ claims against Desert Auto

11 Trader;

12         WHEREAS, some, but not all, of the Accident Defendants previously made a
13 demand for the insurance contract’s limit to settle their claims against Desert Auto

14 Trader;

15         WHEREAS, an interpleader claim would be an appropriate vehicle to allow
16 the Accident Defendants to resolve their respective claims to the insurance contract’s

17 limit, if payment of that limit would also resolve the Accident Defendants’ claims

18 against Desert Auto Trader;

19         WHEREAS, the Accident Defendants currently are unwilling to resolve their
20 claims against Desert Auto Trader for the insurance contract’s limit, such that the

21 interpleader claim would not allow resolution of all claims resulting from the

22 accident;

23         WHEREAS, the parties wish to proceed before this Court only on the
24 declaratory relief claim and not the interpleader claim;

25         WHEREFORE, the parties STIPULATE that Acceptance may file the
26 proposed First Amended Complaint, attached hereto as Exhibit 1, which includes
27 the claim for declaratory relief, but not the claim for interpleader.

28 / / /

     STIPULATION TO ALLOW FILING             -1-              CASE NO. 2:18-CV-02266-RFB-CWH
     OF FIRST AMENDED COMPLAINT
 1         It is so STIPULATED.
 2 Dated: March 25, 2019           RICHARD HARRIS LAW FIRM
 3
                                   By: /s/ Mark L. Jackson
 4                                     Mark L. Jackson
 5                                     RICHARD HARRIS LAW FIRM
                                       801 South Fourth Street
 6                                     Las Vegas, Nevada 89101
                                       Phone: (702) 444-4444
 7                                     Fax:      (702) 444-4455
                                       Attorneys for Defendants EMMANUEL
 8                                     CESPEDES, LEGAL REPRESENTATIVES
                                       OF ESTATES OF DEANDRE LYLE,
 9                                     DANNY           MIRAMONTES,   AND
                                       FRANCISCO MIRAMONTES
10

11 Dated: March 25, 2019           RYAN ALEXANDER, CHTD.
12

13                                 By: /s/ Ryan Alexander
                                       Ryan Alexander
14                                     RYAN ALEXANDER, CHTD.
                                       3017 West Charleston Blvd., Ste. 58
15                                     Las Vegas, NV 89102
                                       Phone: (702) 868-3311
16                                     Fax:      (702) 822-1133
17                                     Attorney for Defendant and Counterclaimant
                                       DESERT AUTO TRADER
18

19 Dated: March 25, 2019           COZEN O’CONNOR

20
                                   By: /s/ Michael W. Melendez
21
                                       Michael W. Melendez
22                                     COZEN O’CONNOR
                                       3753 Howard Hughes Parkway, Suite 200
23                                     Las Vegas, NV 89169
                                       Tel:      702.470.2330
24                                     Fax:      702.470.2355
25                                     Attorneys for Plaintiff and Counterdefendant
                                       ACCEPTANCE INDEMNITY INSURANCE
26                                     COMPANY

27

28

     STIPULATION TO ALLOW FILING    -2-              CASE NO. 2:18-CV-02266-RFB-CWH
     OF FIRST AMENDED COMPLAINT
 1                                               ORDER

 2
             The Court, having considered the Stipulation of the parties hereby Orders that Acceptance
 3
     may file the proposed First Amended Complaint attached hereto as Exhibit 1.
 4

 5           It is so ORDERED.

 6 Dated:        April 9, 2019

 7

 8
                                                     Hon. Carl W. Hoffman
 9                                                   United States District Magistrate Judge
     LEGAL\40321913\2

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION TO ALLOW FILING                  -3-               CASE NO. 2:18-CV-02266-RFB-CWH
     OF FIRST AMENDED COMPLAINT
EXHIBIT 1
 1   Michael W. Melendez
     Nevada Bar No. 6741
 2   COZEN O'CONNOR
     3753 Howard Hughes Parkway, Suite 200
 3   Las Vegas, NV 89169
     Tel:    702.470.2330
 4   Fax:    702.470.2355
     Email: mmelendez@cozen.com
 5
     Attorney for Plaintiff
 6   ACCEPTANCE INDEMNITY INSURANCE
     COMPANY
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10

11   ACCEPTANCE INDEMNITY INSURANCE                        Case No. 2:18-cv-02266-RFB-CWH
     COMPANY,
12                                                         FIRST AMENDED COMPLAINT
                    Plaintiff,
13
     v.
14
     DESERT AUTO TRADER LLC, EMMANUEL
15   CESPEDES, LEGAL REPRESENTATIVE OF
     ESTATE OF DEANDRE LYLE, LEGAL
16   REPRESENTATIVE OF ESTATE OF DANNY
     MIRAMONTES, and LEGAL
17   REPRESENTATIVE OF ESTATE OF
     FRANCISCO MIRAMONTES,
18
                    Defendants
19
20

21          Plaintiff Acceptance Indemnity Insurance Company (“Acceptance”) alleges as follows:

22                                     JURISDICTION AND VENUE
23          1.      Acceptance is a corporation organized and existing under the laws of the State of

24   Nebraska. Acceptance’s principal place of business is in the State of North Carolina.

25          2.      Acceptance is informed and believes that defendant Desert Auto Trader LLC

26   (“Desert Auto Trader) is a corporation organized and existing under the laws of the State of Nevada

27   and that Desert Auto Trader’s principal place of business is in the State of Nevada.

28

                                                       1           CASE NO. 2:18-CV-02266-RFB-CWHY
                                         FIRST AMENDED COMPLAINT
 1          3.      Acceptance is informed and believes the Emmanuel Cespedes is a citizen of the State
 2   of Nevada.
 3          4.      Acceptance is informed and believes that at the time of his passing, Deandre Lyle
 4   was a citizen of the State of Nevada, such that the Legal Representative of the Estate of Deandre
 5   Lyle is deemed a citizen of the State of Nevada. 28 U.S.C. § 1332(c)(2).
 6          5.      Acceptance is informed and believes that at the time of his passing, Danny
 7   Miramontes was a citizen of the State of Nevada, such that the Legal Representative of the Estate of
 8   Danny Miramontes is deemed a citizen of the State of Nevada. 28 U.S.C. § 1332(c)(2).
 9          6.      Acceptance is informed and believes that at the time of his passing, Francisco
10   Miramontes was a citizen of the State of Nevada, such that the Legal Representative of the Estate of
11   Francisco Miramontes is a citizen of the State of Nevada. 28 U.S.C. § 1332(c)(2). (Emmanuel,
12   Deandre, Danny and Francisco may be referred to herein as the “Accident Defendants.”)
13          7.      This Court has subject matter jurisdiction over this civil action pursuant to 28 U.S.C.
14   section 1332 because it involves citizens of different states and the amount in controversy exceeds
15   $75,000.
16          8.      Venue is proper in this District under 28 U.S.C. section 1391 because the defendants
17   are all residents of the State in which the District is located and a substantial part of the events or
18   assertions giving rise to the claim occurred in this District.
19                                              BACKGROUND
20          9.      Acceptance issued a commercial auto policy including specified liability coverage

21   for garage operations to Desert Auto Trader (Policy No. CG00135294) for the period October 22,

22   2016 to October 22, 2017 (the “Policy”). (A certified copy of the Policy, with the premium

23   information redacted, is attached hereto as Exhibit A.) The Policy provides specified liability

24   coverage for “bodily injury” caused by an “accident” and resulting from “garage operations.” The

25   Policy contains a $100,000 Each “Accident” limit for liability arising from “garage operations” and

26   a $300,000 aggregate limit for certain “garage operations.”

27          10.     On or about September 30, 2017, Joseph Eskandarian, who worked at Desert Auto

28   Trader on a part-time basis, took without permission a Desert Auto Trader car. Eskandarian

                                                          2           CASE NO. 2:18-CV-02266-RFB-CWH
                                           FIRST AMENDED COMPLAINT
 1   allegedly lost control of the car, which went onto the sidewalk, striking Emmanuel, Deandre, Danny
 2   and Francisco, injuring Emmanuel and killing the others.
 3             11.   Acceptance acknowledges that if a suit is brought against Desert Auto Trader based
 4   on the accident, Acceptance will have an obligation to defend and indemnify Desert Auto Trader.
 5   Acceptance also acknowledges that the damages suffered by the Accident Defendants will exceed
 6   the applicable limit on the Policy.
 7             12.   Because the Accident Defendants’ claims arise out of one accident, the $100,000
 8   Each “Accident” limit applies to defendants’ claims.
 9             13.   Defendants, however, contend that the $300,000 aggregate limit applies to their
10   claims.
11                                      FIRST CLAIM FOR RELIEF
12                                (Declaratory Relief against All Defendants)

13             14.   Acceptance incorporates each and every allegation of paragraphs 1 through 13,
14   inclusive, as though fully set forth herein.
15             15.   Acceptance contends that the $100,000 Each “Accident” limit in the Policy applies
16   because all the claims against Desert Auto Trader arose from one accident.
17             16.   Defendants contend that the $300,000 aggregate limit in the Policy applies.
18             17.   An actual justiciable and litigable controversy now exists between Acceptance and
19   defendants regarding the limit that applies to claims by defendants against Desert Auto Trader.
20             18.   Pursuant to the Declaratory Judgment Act, Acceptance seeks a judicial declaration
21   that the $100,000 Each “Accident” limit applies to defendants’ claims against Desert Auto Trader.
22                                                  PRAYER
23             WHEREFORE, Acceptance prays for judgment as follows:
24                   1.     That the Court declare that the $100,000 Each “Accident” limit applies to the
25                          Accident Defendants’ claims against Desert Auto Trader;
26                   2.     That Acceptance be awarded its costs; and
27   ///
28   ///
                                                       3             CASE NO. 2:18-CV-02266-RFB-CWH
                                           FIRST AMENDED COMPLAINT
 1               3.    For such other and further relief as the Court deems just and proper.
 2   Dated: March 25, 2019                   Respectfully submitted,
 3                                           COZEN O’CONNOR
 4

 5                                           By:
                                                   Michael W. Melendez
 6
                                                   COZEN O'CONNOR
 7                                                 3753 Howard Hughes Parkway, Suite 200
                                                   Las Vegas, NV 89169
 8                                                 Tel:     702.470.2330
                                                   Fax:     702.470.2355
 9
                                                   Attorneys for Plaintiff
10                                                 ACCEPTANCE INDEMNITY INSURANCE
                                                   COMPANY
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                   4            CASE NO. 2:18-CV-02266-RFB-CWH
                                    FIRST AMENDED COMPLAINT
EXHIBIT A
            Im'NSURANCE                                            Acceptance Indemnity Insurance Company

            I!W!IGROUP                                             Acceptance Casualty Insurance Company
                                                                   Occidental Fire & Casualty of North Carolina
                                                                   Wilshire Insurance Company
                                                                   Harco National Insurance Company




            I HEREBY CERTIFY THAT THIS IS A TRUE AND COMPLETE COPY OF


            Policy Number: CG00135294

            Insured Name: Desert Auto Trader LLC.


            SIgned      ~,.

           TItle:         Ave., \kJ'\AIWI:f./zy
           Company: Acceptance Indemnity Insurance Co.




                              STATE OF:        NEBRASKA

                              COUNTY OF: ~D=O==U~G=L~A~S                                                   _



                              SWORN BEFORE ME THIS                    i .2~       DAY         oFJ:~
                              SIGNED:~a..~                                                               Notary Public

                              My Commission Expires:                                              Printed Name of Notary:

                                                                                                ChfiJfi tJ l L· alA~fu,.)
                                                         Slale of Nebraska - General Notary
                                                                CHRISTINE l BURTON
                                                               My Commission Expires
                                                                   October 5. 2020




1314 Douglas St., Ste 1600, Omaha, NE 68102   PO Box 3328, Omaha, Nebraska          68103      Phone: 402-342-3433   Fax: 402-342-0096
                                            COMMON POLICY DECLARATIONS
                                                         Acceptance        Indemnity Insurance                Company
                                                                            P.O. BOX 3328
     Policy Number:                CG00135294                              OMAHA, NE 68103                                Renewal of Number:           New



     Named Insured and Mailing Address
     Desert Auto Trader,           LLC
     3687 Procyon          St.
     Las Vegas,      NV 89103



     Agency and Mailing Address                      Agency          Code: 0111
     Statewide     Insurance        Corp.
     PO   Box    30527
     Phoenix,    AZ 85046



     Policy Period:        From    10/22/2016             to   10122120 17
              12:01 A.M. Standard Time at your mailing address shown above.

     Business     Description:       Auto Sales                                                                                                         Tax State: NV

          IN RETURN FOR PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY, WE
                    AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

       THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A PREMIUM IS INDICATED.
                              THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.
                                                                                  PREMIUM


       Commercial          Auto CoveraQe Part - Garaqe




       Other Charges:
       Policy Fee (Fully Earned)                                                     150.00 TOTAL         ADVANCE         PREMIUM         $

                                                                                                   TOTAL OTHER CHARGES                    $

                                                                                                                                TOTAL     $



                                                                                                                                                                    -
      Form(s) and Endorsement(s)                made a part of this policy at time of issue":
                                         See SCHEDULE OF FORMS AND ENDORSEMENTS - CO 10 10
     ·Omits   applicable   Forms    and Endorsements      jf shown     in specific   Coverage     Part/Coverage    Form Declarations.

     Aurora     Insurance                                                                               25% Minimum Earned Premium
     2350     S Jones      Blvd #202
     Las Vegas,      NV     89146
PROCESSED BY JOAN_F ON 10118/2016 AT 10:40AM

     Countersigned:         Phoenix, AZ
                                                                                                         Countersigned By Authorized Representative
                            10/10/2016
      THESE DECLARATIONS         TOGETHER    WITH THE COMMON         POLICY CONDITIONS,    COVERAGE       PART DECLARATIONS,      COVERAGE    PART COVERAGE   FORM(S)
                    AND    FORMS   AND   ENDORSEMENTS,     IF ANY,   ISSUED   TO FORM    A PART    THEREOF,    COMPLETE   THE   ABOVE   NUMBERED   POLICY.


     CO 00 10 1207                                                                          QA'ED BY CATHY_HA ON 10119/2016 AT 8:00 AM
                                 COMMERCIAL AUTO COVERAGE PART
                               GARAGE COVERAGE FORM DECLARATIONS
POLICY NUMBER:               CG00135294

ITEM ONE: Named Insured, Mailing Address and Policy Period are shown in the Common Policy Declarations
               Form of Business:          0 Individual       0 Partnership           0 Corporation            llil Limited   Liability Company     (LLC)
                                          o Other: ----------------------------------
ITEM TWO - SCHEDULE                OF COVERAGES            AND COVERED AUTOS
 This policy    provides         only those     coverages    where    a charge     is shown        in the premium      column    below.       Each of these
 coverages     will apply only to those "autos" shown as covered "autos".                "Autos" are shown as covered "autos" for a particular
 coverage     by the entry of one or more of the symbols                 from the COVERED AUTO Section of the Garage Coverage                          Form
 next to the name of the coverage.              Entry of a symbol next to LIABILITY provides coverage for "garage operations".

                                                  cOVERED AUTOS
                                                 (Entry of one or more
                                                 of the symbols from
             COVERAGES                           the COVERED AUTO                                       LIMIT                                  PREMIUM
                                                 section of the Garage
                                                 Coverage Form shows
                                                 which     autos    are
                                                 covered autos.)
                                                                                                                        Aggregate
                                                                                      Each "Accident"
                                                                                                                         "Garage
                                                                                    "Garage Operations"
                                                                                                                        Operations"
LIABILITY                                                                                                                                 $
                                                   22,29                                             Other Than         Other Than
                                                                                 "Auto" Only
                                                                                                     "Auto" Only        "Auto" Only
                                                                             $ 100,000              $ 100,000          $ 300,000

PERSONAL       INJURY PROTECTION                                             Separately stated in each P.I.P. Endorsement,
                                                                                                                                          $ NOTCOVERH
(P.I.P.) ••                                                                  minus $                  Deductible

ADDED P.I.P .       •.•.                                                     Separately  stated          in   each     Added     P.I.P.
                                                                                                                                          $
                                                                             Endorsement
MEDICAL PAYMENTS                                                             $                                                            $ NOTCOVERH
UNINSURED       MOTORISTS            (UM)          22                        $ See FormCA 21 27                                           S
UNDERINSURED MOTORISTS
                                                                             $                                                            $ NOTCOVERE[
  (when not included in UM Coverage)

           COMPREHENSIVE




                                                                                                          ]
 G   K
           COVERAGE                                                          $                                                            $ NOTCOVERE[
 A   E                                                                                                           Deductible
 R   E                                                                                                          for Each
           SPECIFIED CAUSES OF
 A   P                                                                       $                                                            $ NOTCOVERE[
     E     LOSS COVERAGE                                                                                        Covered
 G
 E R                                                                                                            Auto
   S       COLLISION COVERAGE                                                $                                                            $ NOTCOVERH

 P         COMPREHENSIVE                                                                                  -
 H 0                                               31                        $ 500                                                        $ Included
 y
           COVERAGE                                                                                             Deductible
   A
 S M       SPECIFIED CAUSES OF                                                                                  for Each
 I A                                                                         $                                                            $ NOTCOVERE[
           LOSS COVERAGE                                                                                        Covered
 C G
                                                                                                                Auto
                                                                                                                                          -
 A E       COLLISION COVERAGE                      31                        $ 500                                                        S
 L                                                                                                        -
CARGO ION-HOOK                 I IN-TOW                                      $                 Deductible for Each Claim                  S
 ••(or equivalent          No-Fault coverage)                                                  I   PREMIUM FOR ENDORSEMENTS S

•• (or equivalent      added No-Fault coverage)                                                I ESTIMATEDTOTAL PREMIUM                   S

Forms and Endorsements              applying to this Coverage        Part and made part of this policy at time of issue:
                                     See SCHEDULE           OF FORMS AND ENDORSEMENTS-CO                           10 10
                                                                                                                                                              I
         THIS DECLARATIONS            MUST BE COMPLETED               BY THE ATTACHMENT               OF A SUPPLEMENTARY              SCHEDULE


GC 30 00 09 08
       Policy Number:        CG00135294
                                                                                                         CO 10 10 1207


                            SCHEDULE OF FORMS AND ENDORSEMENTS

       Insured   Name:     Desert Auto Trader, LLC




       Form(s)   and   Endorsement(s)        made    a part of this policy   at time of issue:



co   00 10               12-2007        Common Policy Declarations

CO 10 10                 12-2007        Schedule of Forms and Endorsements

AA1915AZ                 02-1994        UM/UIM Motorist Coverage Selection Form

AG 0135                  09-2008        Locked Automobile Warranty

AG 0162                  09-2008        Asbestos Exclusion

AG 02 65                 09-2008        Total Pollution Exclusion

AG 02 80                 09-2008        Lead Contamination Exclusion

AG 11 01                 09-2008        Combined Garage Exclusion/Limitation

AG 50 02                 06-2009        Limitation of Use Endorsement

AG 5101                  11-2011        Animal Exclusion

AG 5102                  09-2008        Lot Shared Endorsement

AG 5106                  01-2002        Key Warranty

AG 5915                  11-2011        Contract Driver Exclusion

AG 5918                  09-2008        Youthful Driver Limitation

AL 14 52                 11-2007        Exclusion - Assault and/or Battery

CA 00 05                 10-2001        Garage Coverage Form

CA 03 02                 12-1993        Deductible Liab Coverage

CA2127                   06-2008        Nevada Uninsured Motorists Coverage

CA 2510                  12-1993        Fire Legal Liability Coverage - Garages

CO 00 01                 09-2008        Commercial Lines Policy Jacket

CO 10 12                 08-2008        Service of Suit

FM 00 98                 09-2008        Punitive Damages Exclusion

FM 0185                  04-2009        Additional Interest Endorsement

GC 3000                  09-2008        Commercial Auto Coverage Part - Garage Declarations

GC 3001                  04-2009        Garage Coverage Form - Auto Dealers Supplementary Schedule

GL 0807                  08-2002        Fungus or Spore Exclusion

IL 00 03                 09-2008        Calculation of Premium

IL 00 17                 11-1998        Common Policy Conditions

IL 00 21                 09-2008        Nuclear Energy Liability Exclusion

TRIA                     01-2008        Policyholder Disclosure Notice of Terrorism Insurance Coverage




       CO 10 10 1207
                                  GARAGE COVERAGE                                                 FORM - AUTO DEALERS'
                                                           SUPPLEMENTARY                                           SCHEDULE
POLICY         NUMBER:           CG00135294

ITEM       THREE         - LOCATIONS           WHERE          YOU       CONDUCT             GARAGE             OPERATIONS
Loc. No.                                                      Address       - state your main business               location as Location No.1
1              3687 Procyon st. , Las Vegas, NV 89103



ITEM       FOUR         - LIABILITY       COVERAGE             - PREMIUMS
                                                                             Number                                         Total                                   Personal Injur\            Property
 Loc.                                                                                             Rating                                            Liability
              Classes       of Operators            Rating        Factor        of                                          Rating                                    Protection              Protection
 No.                                                                                                  Units                                         Premium            Premium                Premium
                                                                             Persons                                        Units
1           Class 1-        Regular Operators 1,710.500                                       2.000                      2.000
           Employees            All Others
                                                                                                                                              $                     $                    $
            Class 11-         Under Age 25
           Employees          Age 25 or over

            Class I -       Regular Operators
           Employees            All Others
            Class II -         Under age 25
           Employees          Age 25 or over
                                                                                     TOTAL PREMIUMS                 $
Definitions:
       Class      I - Employees
              Regular        Operator          Proprietors. partners and offices active in the "garage operations"; salespersons, general managers.
                                               service managers; any employee whose principal duty involves the operation of covered "autos" or who
                                               is furnished       a covered "auto".
              All Others                        All other employees.
       Class      II
              Non-Employees                    Any of the following            persons      who       are regularly        furnished        with a covered          "auto":       Inactive     proprietors,
                                               partners or officers and their relatives and the relatives of any person described                                       in Class I.

ITEM       FIVE        - CONTRACT          DRIVER.            $

ITEM       SIX - GARAGEKEEPERS                      COVERAGE               AND       PREMIUMS
GARAGEKEEPERS                  COVERAGE          applies on a legal liability basis unless one of the Direct Coverage Options is indicated below by"                                               [g] ".
        Direct Coverage         Options:

       D      EXCESS INSURANCE,                  If this box is checked,         GARAGEKEEPERS                   COVERAGE is changed                    to apply without          regard to your or any
              other      "insured's"     legal liability    for "loss" to a covered             "auto" and is excess                over any other collectible             insurance          regardless        of
              whether the other insurance                 covers your or any other "insured's"                 interest or the interest of the covered "auto's" owner.

       ~      PRIMARY INSURANCE,                  If this box is checked,            GARAGEKEEPERS                COVERAGE is changed                    to apply without         regard to your or any
              other "insured's"        legal liability for "loss" to a covered "auto" and is primary insurance

Loc.                                                                                  Limit     of Insurance              and     Deductible                                          Premium
                            Coverages
No.                                                                 Limit of Insurance                               Deductible          for each covered "auto"                   Per Location

                         Comprehensive                              $                                  minus         $
               Specified       Causes       of Loss                 $                                  minus         $                                                        $

                             Collision                              $                                 minus          $
                         Comprehensive                              $                                  minus         $
               Specified       Causes       of Loss                 $                                  minus         $                                                        $
                             Collision                              $                                 minus          $

ITEM       SEVEN         - PHYSICAL          DAMAGE           COVERAGE               - TYPES          OF COVERED                  AUTOS           AND    INTERESTS            IN THESE           AUTOS          -
                           PREMIUMS           - NON REPORTING                  BASIS
Each of the following            PHYSICAL        DAMAGE coverages                that is indicated            in ITEM      TWO          applies    only to the types of "autos" and interests
indicated     below by an " X ".

                                            Type    of "Autos"                                                               Interests        Covered

                                                                        Your     interest                                        Your    interest     and       All interests      in any "auto"         not
                                                                                                  Your        interest
            Coverages                                                      in covered                                        the interest           of any      owned    by you or any creditor
                                               Used       "autos"                              only     in financed
                                                                           "autos"    you                                        creditor     named             while    in your     possession          on
                                                                                               covered          "autos"
                                                                               own                                               as a loss payee                    consignment              for sale

Comprehensive                                         X
Specified         Causes       of Loss             NOTe

Collision                                             X


GC 30 010409                                                                                                                                                                                  Page      1 of2
                              GARAGE COVERAGE FORM - AUTO DEALERS·
                                SUPPLEMENTARY SCHEDULE - (Continued)
POLICY NUMBER:
ITEM SEVEN (Continued)

Loc.                                                              Limit of Insurance and Deductible                                      Premium
No.                   Coverages                                                                                                        Per Location
                                                      Limit of Insurance                     Deductible for each covered "auto"
1                   Comprehensive                    $30,000                    minus        $500

               Specified Causes of Loss              $                          minus        $

                         Collision                   $30,000                    minus        $500
                                                                                                                                                        -
                    Comprehensive                    $                          minus        $

               Specified Causes of Loss              $                          minus        $
                         Collision                   $                          minus        $
                                                                                                                                                        -
                                                                                                           1 TOTAL      PREMIUM

                                                 Maximum Limit Per Vehicle              $                                  Premium $

PREMIUM BASIS REPORTING                     IS NON REPORTING            BASIS (Stated limit of insurance shown above applies).
Loss Payee - Any loss is payable as interest may appear to you and:




ITEM EIGHT - MEDICAL PAYMENTS                    COVERAGE          (Refer to ITEM NINE for Covered Autos Insured on a Specified Car Basis)

                                                             Coverage                                                                      Premium

Premises and Operations              Medical Payments (Does not apply to bodily injury caused by any auto)                             $

Premises and Operations              and Auto Medical Payments                                                                         $

ITEM NINE - SCHEDULE OF COVERED AUTOS WHICH ARE FURNISHED TO SOMEONE OTHER THAN A CLASS I OR
            CLASS II OPERATOR OR WHICH ARE INSURED ON A SPECIFIED CAR BASIS

Covered                                                         DESCRIPTION
 Auto                                                                                                                                       GVW
  No.
                  Year of Model; Trade Name; Body Type; Serial Number (S); Vehicle Identification Number (VIN)




Covered
               TERRITORY: Town & State Where the Covered                     Radius of Operation             Physical Damage             Loss Payee
    Auto
     No.                  Auto will be principally garaged                         (In Miles)                Limit of Insurance        ('X' if applicable)




COVERAGES            AND PREMIUMS
                                                                                          AUTO   SPECIFIED                              CARGO I
                                            ADDED               UNINSURED
           LIABILITY           P.LP.                                                     MEDICAL  CAUSES COLLISION                     ON-HOOK I
                                             P.LP.              MOTORISTS
Covered                                                                                 PAYMENTS OF LOSS                                 IN-TOW
 Auto
                                                               UM             UIM                                                 Amount of
  No.          Premium        Premium       Premium                                         Premium       Premium       Premium                   Premium
                                                             Premium        Premium                                               Insuranc




Total      $              $             $                $    Cont'd    $               $             $             $                         $

ITEM TEN - LIABILITY PREMIUM FOR PICKUP AND DELIVERY OF AUTOS OVER 300 MILES.                                                 Premium: $

ITEM ELEVEN - ALL OTHER COVERAGE(S)
                                                                                                                              Premium: $




GC 30 010409                                                                                                                                  Page 2 of 2
POLICY NUMBER:                 CG00135294                                                                                 COMMERCIAL AUTO
                                                                                                                              CA 03 021293


          THIS ENDORSEMENT                       CHANGES           THE POLICY.              PLEASE         READ IT CAREFULLY.

                                      DEDUCTIBLE                    LIABILITY               COVERAGE

This endorsement modifies insurance provided under the following:
     BUSINESS AUTO COVERAGE FORM
     GARAGE COVERAGE FORM
     MOTOR CARRIER COVERAGE FORM
     TRUCKERS COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless modified
by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date is indicated
below.

Endorsement Effective

Named Insured                                                                          Countersigned      By

 Desert Auto Trader, LLC




                                                                                                      (Authorized Representative)
                                                                     SCHEDULE

Liability Deductible:                                                        $                       Per "Accident"
"Bodily Injury" Deductible:                                                  $                       Per Person
                                                                             $                       Per "Accident"
"Property Damage" Liability:                                                 $   250                 Per "Accident"

(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)
LIABILITY COVERAGE is changed as follows:
A.   LIABILITY COVERAGE DEDUCTIBLE                                                     2.   Per Accident

     The damages         caused in anyone           "accident"       that                   The damages that would otherwise be payable
     would    othel"\(Vise be          payable    under     LIABILITY                       under     LIABILITY COVERAGE for                all "bodily
     COVERAGE           will     be    reduced     by    the     Liability                  injury" caused       in anyone      "accident"     will be
     Deductible     shown        in the Schedule         prior    to the                    reduced      by the "Bodily Injury" Per "Accident"
     application of the LIMIT OF INSURANCE provision.                                       Deductible shown in the Schedule prior to the
                                                                                            application     of    the   LIMIT   OF     INSURANCE
B.   BODILY         INJURY             LIABILITY         COVERAGE
                                                                                            provision.
     DEDUCTIBLES
                                                                                 C.    PROPERTY           DAMAGE        LIABILITY      COVERAGE
     1.   Per Person
                                                                                       DEDUCTIBLE
          The damages that would otherwise be payable
                                                                                       The damages         that would     otherwise        be payable
          under LIABILITY COVERAGE for "bodily injury"
                                                                                       under     LIABILITY        COVERAGE           for     "property
          sustained      by anyone          person,      in anyone
                                                                                       damage"       caused      in anyone      "accident"     will   be
          "accident,"     will    be    reduced     by    the    "Bodily
                                                                                       reduced by the "Property Damage" Per "Accident"
          Injury"   Per Person Deductible               shown     in the
                                                                                       Deductible     shown      in the Schedule       prior    to the
          Schedule prior to the application              of the LIMIT
                                                                                       application   of the LIMIT OF INSURANCE              provision.
          OF INSURANCE provision.

CA 03 0212 93                               Copyright, Insurance Services Office, Inc., 1993                                               Page 1 of 2
D. OUR RIGHT TO REIMBURSEMENT

   To settle any claim or suit we will pay all or any part
   of any deductible   shown in the Schedule. You must
   reimburse   us for the deductible   or the part of the
   deductible we paid.




CA 03 0212 93                      Copyright, Insurance Services Office, Inc., 1993   Page 2 of 2
POLICY NUMBER: CG00135294                                                                        COMMERCIAL AUTO
                                                                                                     CA 21270608

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFUllY.

           NEVADA UNINSURED MOTORISTS COVERAGE
For a covered "auto" licensed or principally garaged in, or "garage operations"      conducted    in, Nevada, this en-
dorsement modifies insurance provided under the following:

   BUSINESS AUTO COVERAGE FORM
   GARAGE COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM
   TRUCKERS COVERAGE FORM

With respect to coverage provided by this endorsement,      the provisions of the Coverage Form apply unless modi-
fied by the endorsement.
This endorsement   changes the policy effective on the inception date of the policy unless another date is indicated
below.


Named Insured: Desert Auto Trader, LLC

Endorsement     Effective Date: 10/22/2016


                                                     SCHEDULE


Limit Of Insurance:    $ 30,000                                        Each "Accident"

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Coverage                                                      3. Any judgment for damages arising out of a
                                                                    "suit" brought without our written consent is not
   ANTI-STACKING      PROVISIONS
                                                                    binding on us.
   Any contrasting type contained in this endorse-
                                                              B. Who Is An Insured
   ment is in compliance with the Nevada statutory
   requirements   that anti-stacking provisions be               If the Named Insured is designated    in the Declara-
   prominently displayed in the policy, binder or en-            tions as:
   dorsement.                                                    1. An individual, then the following are "insureds":
   1. We will pay all sums the "insured" is legally                  a. The Named Insured and any "family mem-
      entitled to recover as compensatory damages                       bers".
      from the owner or driver of an "uninsured motor
      vehicle". The damages must result from "bodily                 b. Anyone else "occupying" a covered "auto"
      injury" sustained by the "insured" caused by an                   or a temporary substitute for a covered
      "accident". The owner's or driver's liability for                 "auto". The covered "auto" must be out of
      these damages must result from the owner-                         service because of its breakdown, repair,
      ship, maintenance or use of the "uninsured mo-                    servicing, "loss" or destruction.
      tor vehicle".                                                  c. Anyone for damages he or she is entitled to
   2. With respect to a vehicle as defined in Para-                     recover because of "bodily injury" sustained
      graph a. or b. of the definition of "uninsured                    by another "insured".
      motor vehicle", we will pay damages only in
      excess of the amount available to an "insured"
      under any bodily injury liability bonds or poli-
      cies applicable to the "uninsured motor vehi-
      cle".




CA 21270608                                  © ISO Properties, Inc., 2007                                Page 1 of 4     o
    2. A partnership, limited liability company, corpo-        4. Anyone using a vehicle without a reasonable
       ration or any other form of organization, then             belief that the person is entitled to do so.
       the following are "insureds":
                                                               5. Any damages to the extent that they are or
       a. Anyone "occupying"     a covered "auto" or a            were available to be paid to an "insured" under
          temporary substitute for a covered "auto".              any bodily injury liability bonds or policies ap-
          The covered "auto" must be out of service               plicable to the "uninsured motor vehicle" as de-
          because of its breakdown, repair, servicing,            fined in Paragraph a. or b. of the definition of
          "loss" or destruction.                                  "uninsured motor vehicle".
       b. Anyone for damages he or she is entitled to          6. Punitive or exemplary damages.
          recover because of "bodily injury" sustained
                                                               7. "Bodily injury" ariSing directly or indirectly out
          by another "insured".                                   of:
C. Exclusions
                                                                  a. War, including undeclared or civil war;
   This insurance does not apply to any of the follow-
                                                                  b. Warlike action by a military force, including
   ing:
                                                                     action in hindering or defending against an
    1. Any claim settled without our consent. How-                   actual or expected attack, by any govern-
       ever, this exclusion does not apply to a settle-              ment, sovereign or other authority using
       ment made with the insurer of a vehicle de-                   military personnel or other agents; or
       scribed in Paragraph b. of the definition of "un_
                                                                  c. Insurrection, rebellion, revolution, usurped
       insured motor vehicle".
                                                                     power, or action taken by governmental au-
    2. The direct or indirect benefit of any insurer or              thority in hindering or defending against any
       self-insurer under any workers' compensation,                 of these.
       disability benefits or similar law.                  D. Limit Of Insurance
   3. "BODILY INJURY" SUSTAINED BY:                            1. REGARDLESS    OF THE NUMBER OF COV-
      a. AN   INDIVIDUAL  NAMED     INSURED                       ERED "AUTOS",   "INSUREDS",  PREMIUMS
          WHILE   "OCCUPYING"    OR  WHEN                         PAID, CLAIMS MADE OR VEHICLES       IN-
          STRUCK BY ANY VEHICLE OWNED BY                          VOLVED IN THE "ACCIDENT",    THE MOST
          THAT NAMED INSURED THAT IS NOT A                        WE WILL PAY FOR ALL DAMAGES        RE·
          COVERED   "AUTO"  FOR UNINSURED                         SUL TING FROM ANY ONE "ACCIDENT"     IS
          MOTORISTS   COVERAGE  UNDER THIS                        THE LIMIT OF INSURANCE      FOR UNIN-
          COVERAGE FORM;                                          SURED MOTORISTS COVERAGE        SHOWN
       b. ANY  "FAMILY   MEMBER"  WHILE "OC-                      IN THE SCHEDULE OR DECLARATIONS.
          CUPYING" OR WHEN STRUCK BY ANY                       2. No one will be entitled to receive duplicate
          VEHICLE  OWNED BY THAT "FAMILY                          payments for the same elements of "loss" un-
          MEMBER"    THAT IS NOT A COVERED                        der this Coverage Form and any Liability Cov-
          "AUTO" FOR UNINSURED MOTORISTS                          erage Form or Medical Payments Coverage
          COVERAGE     UNDER THIS COVERAGE                        Endorsement attached to this Coverage Part.
          FORM; OR
                                                                  We will not make a duplicate        payment      under
       c. ANY "FAMILY       MEMBER" WHILE "OC-                    this   Coverage   for   any   element   of   "loss"   for
          CUPYING" OR WHEN STRUCK BY ANY                          which payment has been made by or for any-
          VEHICLE OWNED BY THAT NAMED IN-                         one who is legally responsible,
          SURED THAT IS INSURED FOR UNIN-
          SURED MOTORISTS COVERAGE ON A
          PRIMARY BASIS UNDER ANY OTHER
          COVERAGE FORM OR POLICY.
      THIS EXCLUSION APPLIES ONLY TO THE
      EXTENT THAT THE LIMITS OF LIABILITY
      FOR THIS COVERAGE EXCEED THE LIMITS
      OF LIABILITY REQUIRED BY THE NEVADA
      MOTOR VEHICLE SAFETY RESPONSIBll-
      ITYACT.




Page 2 of 4                                © ISO Properties, Inc" 2007                               CA 21270608              o
 E. Changes      In Conditions                                        3. Transfer Of Rights     Of Recovery      Against
    The Conditions are changed for Uninsured Motor-                      Others To Us is replaced by the following:
    ists Coverage as follows:                                             a. If any person or organization to or for whom
    1.   Other Insurance    in the Business Auto and                         we make payment under this Coverage
         Garage Coverage Forms and Other Insurance                           Form has rights to recover damages from
         - Primary And Excess Insurance Provisions                           another, those rights are transferred to us.
         in the Truckers and Motor Carrier Coverage                          That person or organization must do every-
         Forms are replaced by the following:                                thing necessary to secure our rights and
                                                                             must do nothing after "accident" or "loss" to
         If there is other applicable insurance available                    impair them. However, with respect to an
         under one or more policies or provisions of                         underinsured motor vehicle as defined in
         coverage:                                                           Paragraph b. of the definition of "uninsured
         a. THE MAXIMUM RECOVERY UNDER ALL                                   motor vehicle", this Condition does not ap-
             COVERAGE    FORMS   OR    POLICIES                              ply.
             COMBINED MAY EQUAL BUT NOT EX-                               b. If we make any payment and the "insured"
             CEED THE HIGHEST APPLICABLE LIMIT                               recovers from another party, the "insured"
             FOR ANY ONE VEHICLE UNDER ANY                                   shall hold the proceeds in trust for us and
             COVERAGE   FORMS OR POLICY PRO-                                 pay us back the amount we have paid.
             VIDING COVERAGE ON EITHER A PRI-
             MARY OR EXCESS BASIS.                                    4. The following Condition is added:

         b. Any insurance we provide with respect to a                   ARBITRATION
            vehicle the Named Insured does not own                       a. If we and an "insured" disagree whether the
            shall be excess over any other collectible                      "insured" is legally entitled to recover dam-
            uninsured   motorists insurance  providing                      ages from the owner or driver of an "unin-
            coverage on a primary basis.                                    sured motor vehicle" or do not agree as to
         c. If the coverage      under this Coverage     Form               the amount of damages, the "insured" may
            is provided:                                                    make a written demand for arbitration.
                                                                            However,      disputes concerning     coverage
            (1) On a primary basis, we will pay only our                    under this endorsement may not be arbi-
                share of the loss that must be paid un-                     trated. In this event, each party will select
                der insurance providing coverage on a                       an arbitrator. The two arbitrators will select
                primary basis. Our share is the propor-                     a third. If they cannot agree within 30 days,
                tion that our limit of liability bears to the               either may request that selection be made
                total of all applicable limits of liability for             by a judge of a court having jurisdiction.
                coverage on a primary basis.                                Each party will pay the expenses it incurs
           (2) On an excess basis, we will pay only our                     and bear the expenses of the third arbitrator
               share of the loss that must be paid un-                      equally.
               der insurance providing coverage on an                    b. Unless both parties agree otherwise, arbi-
               excess basis. Our share is the propor-                       tration will take place in the county in which
               tion that our limit of liability bears to the                the "insured" lives. Local rules of law as to
                total of all applicable limits of liability for
                                                                            arbitration procedure and eVidence will ap-
                coverage on an excess basis.                                ply. A decision of the arbitrators will not be
   2. Duties In The Event Of Accident, Claim, Suit                          binding on the "insured".
      Or Loss is changed by adding the following:                 F. Additional   Definitions
         a. Promptly notify the police if a hit-and-run              As used in this endorsement:
            driver is involved; and
                                                                     1. "Family member" means a person related to an
         b. Promptly send us copies of the legal papers                  individual Named Insured by blood, marriage
            if a "suit" is brought.                                      or adoption who is a resident of such Named
                                                                         Insured's household, including a ward or foster
                                                                         child.




CA 21270608                                      © ISO Properties, Inc., 2007                                Page 3 of 4     o
    2. "Occupying"   means in, upon, getting in, on, out             d. That is a hit-and-run vehicle and neither the
       or off.                                                          driver nor owner can be identified. The ve-
    3. "Uninsured motor vehicle" means a land motor                     hicle must hit an "insured", a covered "auto"
       vehicle or "trailer":                                            or a vehicle an "insured" is "occupying".

       a. For which no liability bond or policy at      the          However, "uninsured    motor vehicle"   does not
          time of an "accident" provides at least      the           include any vehicle:
          amounts required by the applicable           law           a. Owned or operated by a self-insurer under
          where a covered "auto" is principally        ga-              any applicable motor vehicle law, except:
          raged;
                                                                        (1) A self-insurer who is or becomes insol-
       b. That is an underinsured motor vehicle. An                         vent and cannot provide the amounts
          underinsured motor vehicle is a land motor                        required by that motor vehicle law; or
          vehicle or "trailer" to which a liability bond or
                                                                        (2) A vehicle(s) owned by a governmental
          policy applies at the time of the "accident",
                                                                            unit or agency.
          but the amount paid under that bond or pol-
          icy to an "insured" is not enough to pay the               b. Designed for use mainly off public roads
          full amount the "insured" is legally entitled                 while not on public roads.
          to recover as damages.
       c. For which an insuring or bonding company
          denies coverage or is or becomes insol-
          vent; or




Page 4 of 4                                  © ISO Properties, Inc., 2007                          CA 21270608          o
POLICY NUMBER: CG00135294                                                                                             COMMERCIAL AUTO
                                                                                                                          CA 25101293


         THIS ENDORSEMENT                     CHANGES            THE POLICY.             PLEASE       READ IT CAREFULLY.

                     FIRE LEGAL LIABILITY COVERAGE - GARAGES

This endorsement        modifies insurance provided under the following:
     GARAGE COVERAGE FORM


With respect to coverage provided by this endorsement,                    the provisions of the Coverage Form apply unless modified
by the endorsement.

This endorsement        changes the policy effective on the inception date of the policy unless another date is indicated
below.

Endorsement       Effective 10/22/2016

                                                                                  Countersigned    By
Named Insured
Desert Auto Trader, LLC




                                                                                                 (Authorized Representative)
                                                                  SCHEDULE

                     Description of                             Limit of Insurance                    Rate
                       Premises                                  for Any One Fire            (Per $100 of Limit)             Premium

3687 Procyon St. Las Vegas, NV 89103                              $250,000                                             $




(If no entry appears above, information            required to complete this endorsement              will be shown in the Declarations      as
applicable to this endorsement.)


LIABILITY COVERAGE for "garage operations" is changed as follows:

A.   The   insurance       applies    to    "property       damage"          D.   This    insurance     is   excess   over   any    collectible
     caused by fire to premises while rented to you or                            property     insurance      (including     any   deductible
     temporarily occupied      by you with the permission of                      portion of that insurance) available to the "insured"-
     the owner.

B.   Exclusions       3. through     16. do    not      apply   to the
     insurance provided by this endorsement.

C.   Subject    to    the Aggregate        Limit   of    Insurance   -
     "Garage Operations" - Other Than Covered "Autos",
     the most     we will pay for all "property             damage"
     resulting from anyone         fire is the limit shown in the
     Schedule     of the Fire Legal         Liability    Coverage     -
     Garages Endorsement.


CA 25101293                                Copyright, Insurance Services Office, Inc., 1993                                        Page 1 of 1
                                                            .            ,

                                                     POUCYJ;f~O.L. :DER ..~DIS. CL. 0.' $URE
                                                        NOTI Ii OF TERRORISIVI
                                                        INSU :..'NCE'COVER:AGE
                                                !.
                                                i                   r.
                                                                                                                                           I

  You :a.re h~reby notified that un,d+f'th~ T~~rQr~m.Risk Insur.ance Ac~, as am~n~ed, ~nat: o~ have. ~. r.ight to
  purchc,tse !nsur~tn~ec.over,ag~ fori losses resutlng from afl.S oft~rro~n$m,as·defmedm s. .tlon 102(1) oft~e
 Aot: The term.·"~ot of terro.[I.~m'lmean·s an¥ ~ct that IS certified by the Se:~retary of the Treasury-In
 COncurrence with .the Secretary, ~f Stat~t ~I'I~ t.h~ Attqrr:1ey ,General ofthe United. Stat -to be an act of
 terrorismi' 'to .be a vjol~l1~aGt.or ~~ a(!ttoat' i~ danger~us ·to hu~an life, prQ~er~y, or inf. ~fruct~rei tO,have
 resulted In: damage wl.thln the Ut;lltect States,1 or Qlltslde, tna Untted States, In .the :case. f an aIr carner or
                                                                    I
 vessel or the .prem!ses of S: UtMted States mis$ion;, c:lnd to have been committed                          y an :individual or
 indIviduals as part Qf a" ~(fort to ~Of;}.rc.e.
                                              t.Ii1~'.Ci~ilia.n.·.
                                                               :.popu!aHQi1 qfl the lllnited States 'or to, rntlu.ehbethe policy
 Qr affect the conduct o.f the Uhite~ State.s ·G'O.)/;~rnment lW coercion;                                  :
                                                ~                   ~             .

 YOU SHOULD KNOW THAT WHERE CQ~'      t ERAGE IS. PROVIDED BY THIS pObi Y POR LOS$~S
 RESULTING' FROM CERTiFIeD' ACTS' '.'F TERRORisM SUCH LOSSES MA' BE PARlllALLY
 REIM[3U.RSEP BY THE UNITEe STATES GQVERNM8Nlf UNDER A FORMULA . iA8USHE!J' BY
 FEDSRAL LAW, ·HOWEVE.R.,. YOUR POlI.GY. MAY. CO.NTAlN OTHER EXCtiUS.IO ... WH. leI--! MIGHT
 AFFECT YOUR COVE-RAGE, $lJCH AS                                4~
                                          :EX'CLtJsrON FOR NUCLEAR eveNl:. . UNDER THIS
 FORMULA, TiHE. U_NITEO STATES GbuERNMENT G.8NERALL Y PAYS 850/<· OF 'COVERED
 TERROR1SM LO$$~S ~·XC6l;dING THE. srrATUIfORILV :tS1iAB:LISH~D' 85DUCTI. 'E pAID, BY THE
 INSURANCE COMPANY PR(j)~'IblNG TH~ COVERAGE. THE PF{E'M1UM 'CHA -~D :FOR THIS
 COVERAGE IS PROVIDEO {BE, OW.'AND QC5ES Nor IWOLIJDE ANY' CHARG.ES F=.,'•..liHE PORTION
 OF LOSS COVE'RED BY ThiE F OERAL, GO~ERNMENT UNOER 'THE ACT.:                           .

YOU SHOULD ALSO KNOW tHAT THE~'tERRORISM RISK INSURANACE AC i, AS. AMENDED,
CONTAINS A $10Q BILLION ,cA~ THAT LI rrs !U,S, 'GOVERNMENT REIMBUR8EM NT ASWEI-L.AS
INSURERS". LlABILlT.Y. FOR LQ~$~S :f:{~S~Llr.ING FR.OM. OE.-~TIP.IED ACTS. OF T·. R.0.R.'
                                                                                       ·ISM WHEN
THE AMOUNT.oF SUCH LOSS_pS IN ANY.                              ,PN~.
                                               :QA~END~R YEAR EXCEE. D$ $'100: "L.L.ION, IF THE.
A($GREGATE INStJf RED LOSS~S FOR ALl!. INs.t.JRERS EXCEIED $100 BIL,LIQN, .:' UR .cOVERAGE
MAY BE REDUCED,
          .  ..
                                            .!                      I
                                                                                                     .                                 .
                                            :                       r
                                            I                       I
                _              I          i
Aec~ .tanc.Q :orR~ ec.;tionof lh~troti~HnIh$uraJJc~.CQvera e
       I hereby elect'!opurchase"               Itorism cOVt~ge for a prospectfve :premium of'$~--,-..,......._
                                        .   L.                                                   .

        hereoy declIne to plJrchE,1$$       ~~fr6r'isi:rico_,erage. I under,stand that-I will ihave no. co,                                    rage .for
       loss~s resultitl   from.~cts of errorisrn                ' .                   ...                                              ....         .


                                                                I.            .
                                                          AGPeBt~nce Indemnity 'Insurance Company
                                                                I            [nsuraoce Company


                                                                I~~ollr~~r
Date




TRIA.O! 08                                                      I                                                                                       APP1467103.
                                                                :c:20QTNa~ip.nalASSociatjon of           JI)Suj'~l'lce   Con'ill1iss       llet:s   12/19/2007
POLICY       NUMBER:    CG00135294
                                                                                                          FM 01850409


         THIS ENDORSEMENT                CHANGES     THE POLICY.           PLEASE     READ IT CAREFULLY.

                         ADDITIONAL              INTEREST ENDORSEMENT

Such insurance as is afforded      by the policy for Liability coverages   shall also apply with respect to each interest
hereinafter named, as an insured, but such inclusion of additional     interest or interests shall not operate to increase
the limits of the company's liability.

The additional   interest(s) shown below is (are) added as additional      insured(s) but only for claims arising from the
insured's operation.


ADDITIONAL       INTEREST(S)
Kurt A Flowers
3665 Rocyon Street
Las Vegas, NV 89103




Additional    Premium    $




All other terms and conditions of this policy remain unchanged.




FM 01850409                                                                                                   Page 1 of 1
                         UNINSURED         AND UNDERINSURED MOTORIST                COVERAGE
                                                 SELECTION FORM

                                           DO NOT SIGN UNTIL YOU READ

You have a legal right to purchase both Uninsured and Underinsured Motorist coverages with the proposed
automobile liability policy.   THESE COVERAGES        PROTECT YOU, YOUR FAMIL Y AND YOUR
PASSENGERS.        LIABILITY COVERAGE DOES NOT IN MOST CASES.

Uninsured motorist insurance provided protection for bodily injuries caused by a negligent motorist who has no
insurance. Underinsured motorist coverage provides protection if the negligent motorist does not have enough
liability insurance to pay for the injuries caused. For a more detailed explanation of these coverages, refer to
your policy. This policy will provide UninsuredlUnderinsured      coverage in the same amount as the policy's
Bodily Injury Liability Limit, unless you select a lower amount or no coverage, as stated in this notice.

You have a right to purchase both Uninsured Motorist coverage and Underinsured Motorist coverage in any
amount from $30,000 single limits (or $15/30,000 split limits) up to your policy's liabillty limit, or you may
reject the coverages entirely. Neither limit may exceed your liability coverage limits for Bodily Injury.

Your Bodily Injury Limit on the policy is:

Options available for Uninsured and Underinsured        Motorist coverages:

                   Uninsured Motorist Liability                    Underinsured     Motorist Liability

        Accept         Reject      Limit      Premium       Accept        Reject      Limit      Premium

            0             0     30,000                         0              0
            0             0                                    0              0
            0 I do not wish   to purchase                      0 I do not wish    to purchase
                  Uninsured Motorist Coverage.                       Underinsured Motorist Coverage.

I understand and agree that selection of any of the above options applies to my liability insurance policy and
future renewals or replacements of such policy which are issued at the same Bodily Injury Liability Limits. If!
decide to select another option at some future time, I must let the Company or my agent know in writing.

Insured:   Desert Auto Trader, LLC                 Policy No.   CG00135294




Signed:                                                    _              Date:
                        Named Insured
                                                                                   --------------


AA 1915 AZ 2/94
                                                                                                       AG0135090B

       THIS ENDORSEMENT               CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           LOCKED AUTOMOBILE WARRANTY
This endorsement modifies insurance provided under the following:
    GARAGE COVERAGE FORM

There is no coverage under this policy for loss by theft from an unattended   automobile   unless such automobile   was
locked and there are visible signs of forced entry into such automobile.



All other terms and conditions   of the policy remain unchanged.




AG 0135 090B                                                                                               Page 1 of 1
                                                                                                        AG 01620908


        THIS ENDORSEMENT              CHANGES       THE POLICY.         PLEASE   READ IT CAREFULLY.

                                      ASBESTOS EXCLUSION

This endorsement     modifies insurance provided under the following:
    GARAGE COVERAGE          FORM

This policy does not apply to any "bodily injury". "property   damage" or "personal   injury" arising out of or resulting
from Asbestos.

The company      shall not have any duty to defend any suit against the "insured" seeking damages on account of any
such injury.




All other terms and conditions of the policy remain unchanged.




AG 01620908                                                                                                  Page 1 of 1
                                                                                                                  AG 02650908


       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 TOTAL POLLUTION EXCLUSION

This endorsement     modifies insurance provided under the following:
    GARAGE COVERAGE FORM


SECTION       II - LIABILITY    COVERAGE,       B. Exclusions,    item 8. Pollution     Exclusion     Applicable    To   "Garage
Operations"    - Other Than Covered       "Autos and item 9. Pollution Exclusion Applicable To "Garage Operations"                -
Covered "Autos" are replaced by the following:

    Pollution Exclusion

        This insurance does not apply to:

        (1) "Bodily injury" or "property damage" which would not have occurred             in whole or part but for the actual,
              alleged   or threatened     discharge,   dumping,   dispersal,   seepage,    migration,   release    or escape    of
              "pollutants" at any time.

        (2) Any loss, cost or expense arising out of any:

              (a) Request, demand, order or statutory       or regulatory   requirement   that any insured or others test for,
                  monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to or assess
                  the effects of "pollutants"; or

              (b) Claim or suit by or on behalf of a governmental           authority   for damages     because of testing     for,
                  monitoring,   cleaning up, removing, containing,     treating, detoxifying   or neutralizing,    or in any way
                  responding to, or assessing the effects of, "pollutants'"




All other terms and conditions of the policy remain unchanged.




AG 02 650908        Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 1 of 1
                                                                                                 AG 02800908


       THIS ENDORSEMENT             CHANGES       THE POLICY.     PLEASE     READ IT CAREFULLY.

                          LEAD CONTAMINATION                       EXCLUSION

This insurance does not apply to Bodily Injury, Personal Injury or Property Damage arising out of the ingestion,
inhalation or absorption of LEAD in any form.




All other terms and conditions of the policy remain unchanged.




AG 02 80 0908                                                                                        Page 1 of 1
                                                                                                                  AG 11010908


          THIS ENDORSEMENT               CHANGES           THE POLICY.         PLEASE      READ IT CAREFULLY.

                  COMBINED GARAGE EXCLUSION I LIMITATION

1.   No coverage is afforded under this policy for:

     a.   Repair, sales, service, storage or use of boats or boat trailers;

     b.   Repair, sales, service, storage or use of motor homes, travel trailers or recreational         vehicles (RVs) including
          but not limited to off road vehicles,        such as all terrain vehicles   (ATVs), golf carts, snowmobiles      or three
          wheelers.

     c.   Repair, sales, service, storage or use of motorcycles        or related type vehicles;

     d.   Repossession     operations;

     e.   Repair, sales, service, storage or use of buses of any kind;

     f.   Repair, sales, service, storage or use of any vehicle that is used for any professional         or organized     racing or
          demolition   contest or stunting activity.

2.   The company       shall not be liable for loss, damage       and/or   liability above the minimum    financial   responsibility
     limits for vehicles loaned, leased or rented to others, including those dealerships           and repair shops who provide
     a vehicle while a customer's auto is being repaired.




All other terms and conditions     of the policy remain unchanged.




AG 11010908                                                                                                            Page 1 of 1
POLICY NUMBER:       CG00135294
                                                                                                                    AG 50 020609


       THIS ENDORSEMENT               CHANGES           THE POLICY.      PLEASE     READ IT CAREFULLY.

                            LIMITATION            OF USE ENDORSEMENT


No coverage   is afforded   by this policy for pickup   or delivery of any auto beyond   a 3=..;O:..:O:,.___   mile radius from the
insured's main business location as shown on form GC 3001 under ITEM THREE.




All other terms and conditions of the policy remain unchanged.




AG 50020609                                                                                                             Page 1 of 1
                                                                                                      AG 51 01 11 11


       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        ANIMAL EXCLUSION

This endorsement    modifies insurance provided under the following:

    GARAGE COVERAGE         FORM

There is no coverage provided under this policy for "bodily injury", "property damage", personal injury, or medical
payments to any person(s) and/or     entity(ies) resulting from the ownership, custody, or control of an animal on the
insured premises.

We will have no duty to defend, or to pay the expense for the defense of any person(s) and/or      entity(ies) seeking
damages to which this insurance does not apply.




All other terms and conditions of the policy remain unchanged.




AG51011111                                                                                                Page 1 of 1
POLICY    NUMBER:   CG00135294
                                                                                                         AG 51020908


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                LOT SHARED ENDORSEMENT

Losses arising out of the operations    of, or areas controlled   by, any entity(ies)   listed on this endorsement   are
excluded from coverage under this policy. The following entity(ies) are not insured under this policy:

All entities other than the named insured




All other terms and conditions of the policy remain unchanged.




AG 51020908                                                                                                 Page 1 of 1
This endorsement   is EFFECTIVE 10/22/2016           and made part of Policy Number:   CG00135294



Issued to:   Desert Auto Trader, LLC




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                                             KEY WARRANTY



    It is hereby understood and agreed that coverage for Theft shall not apply if the
    keys are left in any vehicle while in the insured's care, custody, and control and the
    vehicle is stolen.




                   All other terms and conditions of this policy remain unchanged.




AG 5106 (01-02)




                                         INSURED
                                                                                                     AG 59 15 11 11


        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 CONTRACT DRIVER EXCLUSION

This endorsement       modifies insurance provided under the following:

     GARAGE COVERAGE           FORM


A.   No coverage   is afforded under this policy for any "contract driver".

B.   The following is added to the DEFINITIONS section:

     "Contract driver" means any person which the "insured" hires on a temporary   basis for pick-up and delivery of a
     covered "auto'"




All other terms and conditions    of the policy remain unchanged.




AG 591511     11                                                                                          Page 1 of 1
POLICY NUMBER:      CG00135294                                                                       AG 5918 09 08




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               YOUTHFUL DRIVER LIMITATION

                                                     SCHEDULE
Name(s) of Youthful Drivers:




Anyone operating a covered "auto" while under the age of twenty-one         (21) is an "insured" but only up to the
compulsory   or minimum financial responsibility   law limits where the covered "auto" is principally garaged.   This
limitation does not apply to the person(s) named in the Schedule above.




All other terms and conditions of the policy remain unchanged.




AG 5918 0908                                                                                             Page 1 of 1
                                                                                                                   AL14521107


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     EXCLUSION - ASSAULT AND/OR BATTERY

This Insurance does not apply to:

A.   Any claims arising out of Assault and/or Battery; or

B.   Any act or omission   in connection    with the prevention    or suppression    of such acts, whether caused by or at the
     instigation or direction of you, your employees      or volunteers,   patrons or any other persons; or

C.   Claims, accusations   or charges      of negligent   hiring, placement,   training   or supervision   arising from any of the
     foregoing are not covered.


We shall have no obligation to defend you, or any other insured, for any such loss, claim or suit.




AL14521107                                                                                                            Page 1 of 1
                                                                                                 COMMERCIAL AUTO
                                                                                                     CA 00 0510 01


                               GARAGE COVERAGE FORM
Various provisions in this policy restrict coverage. Read      SECTION I - COVERED AUTOS
the entire policy carefully to determine rights, duties        Item Two of the Declarations shows the "autos" that are
and what is and is not covered.                                covered "autos" for each of your coverages. The
Throughout this policy the words "you" and "your" refer        following numerical symbols describe the "autos" that
to the Named Insured shown in the Declarations. The            may be covered "autos". The symbols entered next to a
words "we", "us" and "our" refer to the Company pro-           coverage on the Declarations designate the only
viding this insurance.                                         "autos" that are covered "autos".
Other words and phrases that appear in quotation               A. Description     Of   Covered     Auto     Designation
marks have special meaning. Refer to Section VI -                 Symbols
Definitions.


 Symbol                               Description Of Covered Auto Designation Symbols
    21      Any "Auto"
            Owned            Only those "autos" you own (and for Liability Coverage any "trailers" you don't own
    22      "Autos" Only     while attached to power units you own). This includes those "autos" you acquire own-
                             ership of after the policy begins.
    23      Owned Private    Only the private passenger "autos" you own. This includes those private passenger
            Passenger        "autos" you acquire ownership of after the policy begins.
            "Autos" Only
            Owned            Only those "autos" you own that are not of the private passenger type (and for Liability
    24       "Autos" Other   Coverage any "trailers" you don't own while attached to power units you own). This
            Than Private     includes those "autos" not of the private passenger type you acquire ownership of
            Passenger        after the policy begins.
            "Autos" Only
            Owned            Only those "autos" you own that are required to have No-Fault benefits in the state
    25       "Autos" Sub-    where they are licensed or principally garaged. This includes those "autos" you ac-
            ject To          quire ownership of after the policy begins provided they are required to have No-Fault
            No-Fault         benefits in the state where they are licensed or principally garaged.
            Owned "Autos"    Only those "autos" you own that because of the law in the state where they are li-
    26      Subject ToA      censed or principally garaged are required to have and cannot reject Uninsured Mo-
            Compulsory       torists Coverage. This includes those "autos" you acquire ownership of after the policy
            Uninsured        begins provided they are subject to the same state uninsured motorists requirement.
            Motorists Law
    27      Specifically     Only those "autos" described in Item Seven of the Non-Dealers' and Trailer Dealers'
            Described        Supplementary Schedule or Item Nine of the Dealers' Supplementary Schedule for
            "Autos"          which a premium charge is shown (and for Liability Coverage any "trailers" you don't
                             own while attached to a power unit described in Item Seven or Item Nine).
            Hired "Autos"    Only those "autos" you lease, hire, rent or borrow. This does not include any "auto"
    28      Only             you lease, hire, rent, or borrow from any of your "employees", partners, (if you are a
                             partnership), members (if you are a limited liability company) or members of their
                             households.
    29      Non-Owned        Any "auto" you do not own, lease, hire, rent or borrow used in connection with your
            "Autos" Used     garage business described in the Declarations. This includes "autos" owned by your
            In Your Ga-      "employees" or partners (if you are a partnership), members (if you are a limited liability
            rage Business    company), or members of their households while used in your garage business.




CAOO 0510 01                                c ISO Properties, Inc., 2000                                   Page 1 of 16    D
 Symbol                                Description Of Covered Auto Designation Symbols
    30      "Autos" Left     Any customer's land motor vehicle or trailer or semitrailer while left with you for ser-
            With You For     vice, repair, storage or safekeeping. Customers include your "employees", and
            Service, Re-     members of their households, who pay for the services performed.
            pair, Storage
            Or Safekeep-
            ing
    31      Dealers          Any "autos" and the interests in these "autos" described in Item Seven of the Dealers'
            "Autos" And      Supplementary Schedule or Item Nine of the Non-Dealers' and Trailer Dealers' Sup-
            "Autos" Held     plementary Schedule.
            For Sale By
            Non-Dealers
            Or Trailer
            Dealers
            (Physical
            Damage Cov-
            erages)


B. Owned Autos You Acquire After The Policy                           c. Servicing;
   Begins                                                             d. "Loss"; or
   1. If Symbols 21, 22, 23, 24, 25, or 26 are entered                e. Destruction.
      next to a coverage in Item Two of the Declara-
      tions, then you have coverage for "autos" that           SECTION II - LIABILITY COVERAGE
      you acquire of the type described for the re-            A. Coverage
      mainder of the policy period.                               1. "Garage Operations" - Other Than Covered
   2. But, if Symbol 27 is entered next to a coverage                "Autos"
      in Item Two of the Declarations, an "auto" you                 a. We will pay all sums an "insured" legally must
      acquire will be a covered "auto" for that cover-                  pay as damages because of "bodily injury" or
      age only if:                                                      "property damage" to which this insurance
      a. We already cover all "autos" that you own for                  applies caused by an "accident" and
         that coverage or it replaces an "auto" you                     resulting from "garage operations" other than
         previously owned that had that coverage;                       the ownership, maintenance or use of
         and                                                            covered "autos".
      b. You tell us within 30 days after you acquire it                     We have the right and duty to defend any
         that you want us to cover it for that cover-                        "insured" against a "suit" asking for these
         age.                                                                damages. However, we have no duty to de-
C. Certain Trailers And Temporary Substitute Autos                           fend any "insured" against a "suit" seeking
                                                                             damages for "bodily injury" or "property
   If Liability coverage is provided   by this Coverage                      damage" to which this insurance does not
   Form, the following types of vehicles are also cov-                       apply. We may investigate and settle any
   ered "autos" for Liability Coverage:                                      claim or "suit" as we consider appropriate.
   1. "Trailers" with a load capacity of 2,000 pounds                        Our duty to defend or settle ends when the
      or less designed primarily for travel on public                        applicable Liability Coverage Limit of Insur-
      roads.                                                                 ance - "Garage Operations" - Other Than
   2. Any "auto" you do not own while used with the                          Covered "Autos" has been exhausted by
      permission of its owner as a temporary substi-                         payment of judgments or settlements.
      tute for a covered "auto" you own that is out of                b. This insurance applies to "bodily injury" and
      service because of its:                                            "property damage" only if:
      a. Breakdown;                                                      (1) The "accident" occurs in the coverage
      b. Repair;                                                             territory;
                                                                         (2) The "bodily injury" or "property damage"
                                                                             occurs during the policy period; and




Page 2 of 16                                @   ISO Properties, Inc., 2000                                CA 00 05 10 01     0
        (3) Prior to the policy period, no "insured"               We have the right and duty to defend any "in-
             listed under Who Is An Insured and no                 sured" against a "suit" asking for such damages
             "employee" authorized by you to give or               or a "covered pollution cost or expense".
             receive notice of an "accident" or claim,             However, we have no duty to defend any "in-
             knew that the "bodily injury" or "property            sured" against a "suit" seeking damages for
             damage" had occurred, in whole or in                  "bodily injury" or "property damage" or a "cov-
             part. If such a listed "insured" or author-           ered pollution cost or expense" to which this
             ized "employee" knew, prior to the policy             insurance does not apply. We may investigate
             period, that the "bodily injury" or "prop-            and settle any claim or "suit" as we consider
             erty damage" occurred, then any con-                  appropriate. Our duty to defend or settle ends
             tinuation, change or resumption of such               when the Liability Coverage Limit of Insurance -
             "bodily injury" or "property damage" dur-             "Garage Operations" - Covered "Autos" has
             ing or after the policy period will be                been exhausted by payment of judgments or
             deemed to have been known prior to the                settlements.
             policy period.                                     3. Who Is An Insured
     c. "Bodily injury" or "property damage" which                 a. The following are "insureds" for covered
         occurs during the policy period and was not,                    "autos":
         prior to the policy period, known to have oc-
         curred by any "insured" listed under Who Is                     (1) You for any covered "auto".
         An Insured or any "employee" authorized by                      (2) Anyone else while using with your per-
         you to give or receive notice of an "accident"                      mission a covered "auto" you own, hire or
         or claim, includes any continuation, change                         borrow except:
         or resumption of that "bodily injury" or                           (a) The owner or anyone else from whom
         "property damage" after the end of the policy                          you hire or borrow a covered "auto".
         period.                                                                This exception does not apply if the
     d. "Bodily injury" or "property damage" will be                            covered "auto" is a "trailer" connected
        deemed to have been known to have oc-                                   to a covered "auto" you own.
        curred at the earliest time when any "insured"                      (b) Your "employee" if the covered "auto"
        listed under Who Is An Insured or any                                   is owned by that "employee" or a
        "employee" authorized by you to give or re-                             member of his or her household.
        ceive notice of an "accident" or claim:
                                                                            (c) Someone using a covered "auto"
       (1) Reports all, or any part, of the "bodily                             while he or she is working in a busi-
           injury" or "property damage" to us or any                            ness of selling, servicing, repairing,
           other insurer;                                                       parking or storing "autos" unless that
       (2) Receives a written or verbal demand or                               business is your "garage operations".
           claim for damages because of the "bodily
                                                                            (d) Your customers, if your business is
           injury" or "property damage"; or                                     shown in the Declarations as an
       (3) Becomes aware by any other means that                                "auto" dealership. However, if a cus-
           "bodily injury" or "property damage" has                             tomer of yours:
           occurred or has begun to occur.                                      (i)   Has no other available insurance
  2. "Garage Operations" - Covered "Autos"                                           (whether primary, excess or con-
     We will pay all sums an "insured" legally must                                  tingent), they are an "insured" but
     pay as damages because of "bodily injury" or                                    only up to the compulsory or fi-
     "property damage" to which this insurance ap-                                   nancial responsibility law limits
     plies, caused by an "accident" and resulting                                    where the covered "auto" is prin-
     from "garage operations" involving the owner-                                   cipally garaged.
     ship, maintenance or use of covered "autos".                               (ii) Has other available insurance
     We will also pay all sums an "insured" legally                                  (whether primary, excess or con-
     must pay as a "covered pollution cost or ex-                                    tingent) less than the compulsory
     pense" to which this insurance applies, caused                                  or financial responsibility law limits
     by an "accident" and resulting from "garage op-                                 where the covered "auto" is
     erations" involving the ownership, maintenance                                  principally garaged, they are an
     or use of covered "autos". However, we will only                                "insured" only for the amount by
     pay for the "covered pollution cost or expense" if                              which the compulsory or financial
     there is either "bodily injury" or "property                                    responsibility law limits exceed the
     damage" to which this insurance applies that is                                 limit of their other insurance.
     caused by the same "accident".




CA 00 051001                              ~ ISO Properties, Inc., 2000                                      Page 3 of16       0
             (e) A partner (if you are a partnership), or                (1) Increase the Limit of Insurance for Liabil-
                 a member (if you are a limited liability                    ity Coverage to meet the limits specified
                 company), for a covered "auto"                              by a compulsory or financial re-
                 owned by him or her or a member of                          sponsibility law of the jurisdiction where
                 his or her household.                                       the covered "auto" is being used. This
                                                                             extension does not apply to the limit or
          (3) Anyone liable for the conduct of an "in-
                                                                             limits specified by any law governing mo-
              sured" described above but only to the
                                                                             tor carriers of passengers or property.
              extent of that liability.
                                                                         (2) Provide the minimum amounts and types
     b. The following are "insureds" for "garage op-
                                                                             of other coverages, such as no-fault,
        erations" other than covered "autos":
                                                                             required of out-of-state vehicles by the
          (1) You.                                                           jurisdiction where the covered "auto" is
          (2) Your partners (if you are a partnership),                      being used.
              members (if you are a limited liability                        We will not pay anyone more than once for
              company), "employees", directors or                            the same elements of loss because of these
              shareholders but only while acting within                      extensions.
              the scope of their duties.
                                                               B. Exclusions
  4. Coverage Extensions
                                                                   This insurance does not apply to any of the follow-
     a. Supplementary       Payments                               ing:
           In addition to the Limit of Insurance, we will          1. Expected Or Intended Injury
           pay for the "insured":
                                                                      "Bodily injury" or "property damage" expected or
          (1) All expenses we incur.                                  intended from the standpoint of the "insured".
          (2) Up to $2,000 for the cost of bail bonds                 But for "garage operations" other than covered
              (including bonds for related traffic law                "autos" this exclusion does not apply to "bodily
              violations) required because of an "acci-               injury" resulting from the use of reasonable force
              dent" we cover. We do not have to furnish               to protect persons or property.
              these bonds.                                         2. Contractual
          (3) The cost of bonds to release attachments                Liability assumed under any contract or agree-
              in any "suit" against the "insured" we                  ment. But this exclusion does not apply to liabil-
              defend, but only for bond amounts within                ity for damages:
              our Limit of Insurance.
                                                                       a. Assumed in a contract or agreement that is
          (4) All reasonable expenses incurred by the                     an "insured contract" provided the "bodily in-
              "insured" at our request, including actual                  jury" or "property damage" occurs subse-
              loss of earnings up to $250 a day be-                       quent to the execution of the contract or
              cause of time off from work.                                agreement; or
          (5) All costs taxed against the "insured" in                b. That the "insured" would have in the absence
              any "suit" against the "insured" we de-                    of the contract or agreement.
              fend.
                                                                   3. Workers' Compensation
          (6) All interest on the full amount of any
              judgment that accrues after entry of the                Any obligation for which the "insured" or the
              judgment in any "suit" against the "in-                 "insured's" insurer may be held liable under any
              sured" we defend; but our duty to pay in-               workers' compensation, disability benefits or
              terest ends when we have paid, offered                  unemployment compensation law or any similar
              to payor deposited in court the part of                 law.
              the judgment that is within our Limit of
               Insurance.
     b. Out-Ot-State Coverage Extensions
           While a covered "auto" is away from the state
           where it is licensed we will:




Page 4   ot 16                              @   ISO Properties, Inc., 2000                              CA 00 05 10 01     0
  4. Employee      Indemnification   And   Employer's             6. Care, Custody Or Control
     Liability                                                       "Property damage" to or "covered pollution cost
     "Bodily injury" to:                                             or expense" involving:
     a. An "employee" of the "insured" arising out of                a. Property owned, rented or occupied by the
        and in the course of:                                            "insured";
        (1) Employment by the "insured"; or                          b. Property loaned to the "insured";
        (2) Performing the duties related to the con-                c. Property held for sale or being transported
            duct of the "insured"s" business; or                            by the "insured"; or
     b. The spouse, child, parent, brother or sister of              d. Property in the "insured's" care, custody or
        that "employee" as a consequence of                             control.
        Paragraph a. above.                                          But this exclusion does not apply to liability as-
     c. A person arising out of any:                                 sumed under a sidetrack agreement.
        (1) Refusal to employ that person;                        7. Leased Autos
        (2) Termination of that person's employ-                     Any covered "auto" while leased or rented to
            ment; or                                                 others. But this exclusion does not apply to a
                                                                     covered "auto" you rent to one of your custom-
        (3) Employment-related practices, policies,
                                                                     ers while their "auto" is left with you for service or
            acts or omissions, such as coercion,
            demotion,      evaluation,   reassignment,               repair.
            discipline, defamation, harassment, hu-               8. Pollution Exclusion Applicable To "Garage
            miliation or discrimination directed at that             Operations" -- Other Than Covered "Autos"
            person; or                                               a. "Bodily injury" or "property damage" arising
     d. The spouse, child, parent, brother or sister of                     out of the actual, alleged or threatened dis-
        that person as a consequence of "bodily                             charge, dispersal, seepage, migration, re-
        injury" to that person at whom any of the                           lease or escape of "pollutants":
        employment-related practices described in                       (1) At or from any premises, site or location
        Paragraphs (1), (2) or (3) above are di-                            that is or was at any time owned or oc-
        rected.                                                             cupied by, or rented or loaned to, any
     This exclusion applies:                                                "insured";
        (1) Whether the "insured" may be liable as an                   (2) At or from any premises, site or location
            employer or in any other capacity; and                          that is or was at any time used by or for
                                                                            any "insured" or others for the handling,
        (2) To any obligation to share damages with
                                                                            storage, disposal, processing or treat-
            or repay someone else who must pay
            damages because of the injury.                                  ment of waste;

     But this exclusion does not apply to "bodily in-                   (3) At or from any premises, site or location
                                                                            on which any "insured" or any contrac-
     jury" to domestic "employees" not entitled to
     workers' compensation benefits or to liability                         tors or subcontractors working directly or
     assumed     by the "insured" under an "insured                         indirectly on any "insured's" behalf are
     contract". For the purposes of the Coverage                            performing operations:
     Form, a domestic "employee" is a person en-                              (a) To test for, monitor, clean up, re-
     gaged in household or domestic work per-                                     move, contain, treat, detoxify or neu-
     formed principally in connection with a resi-                                tralize, or in any way respond to, or
     dence premises.                                                              assess the effects of the "pollutants";
  5. Fellow Employee                                                              or

     "Bodily injury" to any fellow "employee" of the                          (b) If the "pollutants" are brought on or to
     "insured" arising out of and in the course of the                            the premises, site or location in con-
                                                                                  nection with such operations by such
     fellow "employee's" employment or while per-
                                                                                  "insured", contractor or subcontrac-
     forming duties related to the conduct of your
     business.                                                                    tor; or
                                                                        (4) That are or were at any time transported,
                                                                            handled, stored, treated, disposed of, or
                                                                            processed as waste by or for any
                                                                            "insured" or any person or organization
                                                                            for whom you may be legally responsible.




CA 00051001                                @   ISO Properties, Inc., 2000                                    Page 5 of 16     0
         Paragraphs a.(1) and a.(3)(b) do not apply                  (2) Otherwise in the course of transit by or
         to "bodily injury" or "property damage" aris-                   on behalf of the "insured"; or
         ing out of heat, smoke or fumes from a hos-                 (3) Being stored, disposed of, treated or
         tile fire. A hostile fire means one that be-                    processed in or upon the covered "auto";
         comes uncontrollable, or breaks out from
         where it was intended to be.                             b. Before the "pollutants" or any property in
                                                                     which the "pollutants" are contained are
          Paragraph a.(1) does not apply to "bodily in-              moved from the place where they are ac-
         jury" if sustained within a building and                    cepted by the "insured" for movement into or
         caused by smoke, fumes, vapor or soot from                  onto the covered "auto"; or
         equipment used to heat that building.
                                                                  c. After the "pollutants" or any property in which
         Paragraph a.(3)(b) does not apply to "bodily                 the "pollutants" are contained are moved
         injury" or "property damage" sustained within                from the covered "auto" to the place where
         a building and caused by the release of                      they are finally delivered, disposed of or
         gases, fumes or vapors from material                         abandoned by the "insured".
         brought into that building in connection with
         operations being performed by you or on                  Paragraph a. above does not apply to fuels, lu-
         your behalf by a contractor or subcontractor.            bricants, fluids, exhaust gases or other similar
                                                                  "pollutants" that are needed for or result from the
      b. Any loss, cost or expense arising out of any:            normal electrical, hydraulic or mechanical
        (1) Request, demand, order or statutory or                functioning of the covered "auto" or its parts, if
            regulatory requirement that any "insured"             the "pollutants" escape, seep, migrate, or are
            or others test for, monitor, clean up,                discharged, dispersed or released directly from
            remove, contain, treat, detoxify or                   an "auto" part designed by its manufacturer to
            neutralize, or in any way respond to, or              hold, store, receive or dispose of such "pOllut-
            assess the effects of "pollutants";                   ants".
        (2) Claim or suit by or on behalf of a gov-               Paragraphs b. and c. above of this exclusion do
            ernmental authority for damages be-                   not apply to "accidents" that occur away from
            cause of testing for, monitoring, cleaning            premises owned by or rented to an "insured"
            up, removing, containing, treating, de-               with respect to "pollutants" not in or upon a
            toxifying or neutralizing, or in any way              covered "auto" if:
            responding to or assessing the effects of                (1) The "pollutants" or any property in which
            "pollutants" .                                               the "pollutants" are contained are upset,
         However, this paragraph does not apply to                       overturned or damaged as a result of the
         liability for damages because of "property                      maintenance or use of a covered "auto";
         damage" that the "insured" would have in the                    and
         absence of such request, demand, order or                   (2) The discharge, dispersal, seepage, mi-
         statutory or regulatory requirement, or such                    gration, release or escape of the "polluta-
         claim or "suit" by or on behalf of a                            nts" is caused directly by such upset,
         governmental authority.                                         overturn or damage.
  9. Pollution   Exclusion   Applicable   To "Garage          10. Racing
      Operations" -- Covered "Autos"
                                                                  Covered "autos" while used in any professional
     "Bodily injury" or "property damage" ariSing out             or organized racing or demolition contest or
     of the actual, alleged or threatened discharge,              stunting activity, or while practicing for such
     dispersal, seepage, migration, release or escape             contest or activity. This insurance also does not
     of "pollutants":                                             apply while that covered "auto" is being pre-
      a. That are, or that are contained in any prop-             pared for such a contest or activity.
         erty that is:                                        11. Watercraft Or Aircraft
        (1) Being transported or towed by, handled,               Any watercraft or aircraft except watercraft while
            or handled for movement into, onto or                 ashore on premises where you conduct "garage
            from, the covered "auto";                             operations".
                                                              12. Defective Products
                                                                  "Property damage" to any of your "products", if
                                                                  caused by a defect existing in your "products" or
                                                                  any part of your "products", at the time it was
                                                                  transferred to another.




Page 6 of 16                              c ISO Properties, Inc., 2000                              CA 00 05 10 01      0
 13. Work You Performed                                                  (1) Serving or furnishing alcoholic beverages
     "Property damage" to "work you performed" if                            for a charge whether or not such activity:
     the "property damage" results from any part of                         (a) Requires a license; or
     the work itself or from the parts, materials or                        (b) Is for the purpose of financial gain or
     equipment used in connection with the work.                                livelihood; or
 14. Loss Of Use                                                         (2) Serving or furnishing alcoholic beverages
     Loss of use of other property not physically                            without a charge, if a license is required
     damaged if caused by:                                                   for such activity.
     a. A delay or failure by you or anyone acting on         C.   limit Of Insurance
        your behalf to perform a contract or                       1. Aggregate    Limit Of Insurance    - "Garage
        agreement in accordance with its terms.                       Operations" -- Other Than Covered "Autos"
     b. A defect, deficiency, inadequacy or danger-                   For "garage operations" other than the owner-
        ous condition in your "products" or ''work                    ship, maintenance or use of covered "autos", the
        you performed". But this exclusion, 14.b.,                    following applies:
        does not apply if the loss of use was caused
        by sudden and accidental damage to or de-                     Regardless of the number of "insureds", claims
        struction of your "products" or "work you                     made or "suits" brought or persons or organiza-
        performed" after they have been put to their                  tions making claims or bringing "suits", the most
        intended use.                                                 we will pay for the sum of all damages involving
                                                                      "garage operations" other than "auto" is the
 15. Products Recall                                                  Aggregate Limit of Insurance - "Garage
     Damages claimed for any loss, cost or expense                    Operations" - Other Than Covered "Autos" for
     incurred by you or others for the loss of use,                   Liability Coverage shown in the Declarations.
     withdrawal, recall, inspection, repair, replace-                 Damages payable under the Aggregate Limit of
     ment, adjustment, removal or disposal of your                    Insurance - "Garage Operations" - Other Than
     "products" or "work you performed" or other                      Covered "Autos" consist of damages resulting
     property of which they form a part, jf such                      from "garage operations", other than the own-
     product, work or property is withdrawn or re-                    ership, maintenance or use of the "autos" indi-
     called from the market or from use by any per-                   cated in Section I of this Coverage Form as
     son or organization because of a known or                        covered "autos", including the following cover-
     suspected defect, deficiency, inadequacy or                      ages, if provided by endorsement:
     dangerous condition in it.
                                                                      a. "Personal injury" liability coverage;
 16. War
                                                                      b. "Personal and advertising         injury" liability
     "Bodily injury" or "property damage" due to war,                    coverage;
     whether or not declared, or any act or condition
     incident to war. War includes civil war, insurrec-               c. Host liquor liability coverage;
     tion, rebellion or revolution. This exclusion ap-                d. Fire legal liability coverage;
     plies only to liability assumed under a contract
                                                                      e. Incidental medical malpractice liability COv-
     or agreement.
                                                                         erage;
 17. Liquor Liability
                                                                      f. Non-owned watercraft coverage;
     "Bodily injury" or "property damage" for which
                                                                      g. Broad form products coverage.
     an "insured" may be held liable by reason of:
                                                                      Damages payable under the Each "Accident"
     a. Causing or contributing to the intoxication of
                                                                      Limit of Insurance - "Garage Operations" - Other
        any person;
                                                                      Than Covered "Autos" are not payable under the
     b. The furnishing of alcoholic beverages to a                    Each "Accident" Limit of Insurance - "Garage
        person under the legal drinking age or under                  Operations" - Covered "Autos".
        the influence of alcohol; or
                                                                      Subject to the above, the most we will pay for all
     c. Any statute, ordinance or regulation relating                 damages resulting from all "bodily injury" and
        to the sale, gift, distribution or use of alco-               "property damage" resulting from anyone
        holic beverages.                                              "accident" is the Each "Accident" Limit of Insur-
     This exclusion applies only if you use the prem-                 ance - "Garage Operations" - Other Than
     ises in part for the following purposes:                         Covered "Autos" for Liability Coverage shown in
                                                                      the Declarations.




CA 00051001                               @   ISO Properties, Inc., 2000                                     Page 7 of16       0
          All "bodily injury" and "property damage" result-         SECTION 111- GARAGE KEEPERS COVERAGE
          ing from continuous or repeated exposure to               A.   Coverage
          substantially the same conditions will be con-
          sidered as resulting from one "accident".                      1. We will pay all sums the "insured" legally must
                                                                            pay as damages for "loss" to a "customer's auto"
          The Aggregate Limit of Insurance - "Garage                        or "customer's auto" equipment left in the
          Operations" Other Than Covered "Autos" applies                    "insured's" care while the "insured" is attending,
          separately to each consecutive annual period                      servicing, repairing, parking or storing it in your
          and to any remaining period of less than 12                       "garage operations" under:
          months, starting with the beginning of the policy
          period shown in the Declarations, unless the                        a. Comprehensive        Coverage
          policy period is extended after issuance for an                          From any cause except:
          additional period of less than 12 months. In that                        (1) The "customer's auto's" collision with
          case, the additional period will be deemed part                              another object: or
          of the last preceding period for purposes of de-
          termining the Aggregate Limit of Insurance -                             (2) The "customer's auto's" overturn.
          "Garage Operations" - Other Than Covered                            b. Specified Causes Of Loss Coverage
          "Autos".
                                                                                   Caused by:
     2.   Limit Of Insurance     - "Garage   Operations"     -
                                                                                   (1) Fire, lightning or explosion;
          Covered "Autos"
                                                                                   (2) Theft; or
          For "accidents" resulting from "garage opera-
          tions" involving the ownership, maintenance or                           (3) Mischief or vandalism.
          use of covered "autos", the following applies:                      c.   Collision   Coverage
          Regardless of the number of covered "autos",                             Caused by:
          "insureds", premiums paid, claims made or ve-
          hicles involved in the "accident", the most we will                      (1) The "customer's auto's" collision with
          pay for the total of all damages and "covered                                another object: or
          pollution cost or expense" combined, resulting                           (2) The "customer's auto's" overturn.
          from anyone "accident" involving a covered                     2. We have the right and duty to defend any "in-
          "auto" is the Each "Accident" Limit of Insurance -                sured" against a "suit" asking for these damages.
          "Garage Operations" - Covered "Autos" for                         However, we have no duty to defend any
          Liability Coverage shown in the Declarations.                     "insured" against a "suit" seeking damages for
          Damages and "covered pollution cost or ex-                        any loss to which this insurance does not apply.
          pense" payable under the Each "Accident" Limit                    We may investigate and settle any claim or "suit"
          of Insurance - "Garage Operations" - Covered                      as we consider appropriate. Our duty to defend
          "Autos" are not payable under the Each "Acci-                     or settle ends for a coverage when the Limit of
          dent" Limit of Insurance - "Garage Operations" -                  Insurance for that coverage has been exhausted
          Other Than Covered "Autos".                                       by payment of judgments or settlements.
          All "bodily injury", "property damage" and "cov-               3.   Who Is An Insured
          ered pollution cost or expense" resulting from                      The following are "insureds" for "loss" to "cus-
          continuous or repeated exposure to substan-                         tomer's autos" and "customer's auto" equip-
          tially the same conditions will be considered as                    ment:
          resulting from one "accident".
                                                                              a. You.
          No one will be entitled to receive duplicate
          payments for the same elements of "loss" under                      b. Your partners (if you are a partnership),
          this Coverage Form and any Medical Payments                            members (if you are a limited liability com-
          Coverage endorsement, Uninsured Motorists                              pany), "employees", directors or sharehold-
          Coverage      endorsement      or   Underinsured                       ers while acting within the scope of their
          Motorists Coverage endorsement attached to                             duties as such.
          this Coverage Part.                                            4. Coverage Extensions
D.   Deductible                                                               The following applies as Supplementary Pay-
     We will deduct $100 from the damages in any "ac-                         ments. In addition to the Limit of Insurance, we
     cident" resulting from "property damage" to an                           will pay for the "insured":
     "auto" as a result of "work you performed" on that                       a. All expenses we incur.
     "auto".




Page 8 of 16                                    @   ISO Properties, Inc., 2000                                    CA 00 05 10 01   0
      b. The cost of bonds to release attachments in          C. Limit Of Insurance And Deductible
         any "suit" against the "insured" we defend,              1. Regardless of the number of "customer's autos",
         but only for bond amounts within our Limit of               "insureds", premiums paid, claims made or
         Insurance.                                                  "suits" brought, the most we will pay for each
      c. All reasonable expenses incurred by the                     "loss" at each location is the Garagekeepers
         "insured" at our request, including actual loss             Coverage Limit of Insurance shown in the
         of earnings up to $250 a day because of time                Declarations for that location minus the appli-
         off from work.                                              cable deductibles for "loss" caused by collision;
      d. All costs taxed against the "insured" in any                and
         "suit" against the "insured" we defend.                     a. Theft or mischief or vandalism; or
      e. All interest on the full amount of any judg-                b. All perils.
         ment that accrues after entry of the judgment            2. The maximum deductible stated in the Declara-
         in any "suit" against the "insured" we defend;              tions for Garagekeepers Coverage Compre-
         but our duty to pay interest ends when we                   hensive or Specified Causes of Loss Coverage
         have paid, offered to payor deposited in                    is the most that will be deducted for all "loss" in
         court the part of the judgment that is within               anyone event caused by:
         our Limit of Insurance.
                                                                     a. Theft or mischief or vandalism; or
B. Exclusions
                                                                     b. All perils.
   1. This insurance does not apply to any of the fol-
      lowing:                                                     3. Sometimes to settle a claim or "suit", we may
                                                                     pay all or any part of the deductible. If this hap-
      a. Contractual Obligations                                     pens you must reimburse us for the deductible
          Liability resulting from any agreement by                  or that portion of the deductible that we paid.
          which the "insured" accepts responsibility for      SECTION IV • PHYSICAL DAMAGE COVERAGE
          "loss".
                                                              A. Coverage
      b. Theft
                                                                  1. We will pay for "loss" to a covered "auto" or its
         "Loss" due to theft or conversion caused in                 equipment under:
         any way by you, your "employees" or by
         your shareholders.                                           a. Comprehensive Coverage
      c. Defective Parts                                                    From any cause except:
          Defective parts or materials.                                 (1) The covered "auto's" collision with an-
                                                                            other object; or
      d. Faulty Work
                                                                        (2) The covered "auto's" overturn.
          Faulty "work you performed".
                                                                     b. Specified Causes Of Loss Coverage
   2. We will not pay for "loss" to any of the following:
                                                                            Caused by:
      a. Tape decks or other sound reproducing
         equipment unless permanently installed in a                    (1) Fire, lightning or explosion;
         "customer's auto".                                             (2) Theft;
      b. Tapes, records or other sound reproducing                      (3) Windstorm, hail or earthquake;
         devices designed for use with sound repro-
                                                                        (4) Flood;
         ducing equipment.
                                                                        (5) Mischief or vandalism; or
      c. Sound receiving equipment designed for use
         as a citizens' band radio, two-way mobile                      (6) The sinking, burning, collision or derail-
         radio or telephone or scanning monitor                             ment of any conveyance transporting the
         receiver, including its antennas and other                         covered "auto".
         accessories, unless permanently installed in                 c. Collision Coverage
         the dash or console opening normally used
                                                                            Caused by:
         by the "customer's auto" manufacturer for
         the installation of a radio.                                   (1) The covered "auto's" collision with an-
                                                                            other object; or
      d. Any device designed or used to detect
         speed measuring equipment such as radar                        (2) The covered "auto's" overturn.
         or laser detectors and any jamming appara-
         tus intended to elude or disrupt speed
         measuring equipment.




CA 00051001                                  c ISO Properties, Inc., 2000                                   Page 9 of16    D
  2. Towing -- Non-Dealers Only                                         (3) Collision only if the Declarations indicate
                                                                            that Collision Coverage is provided for
     If your business is shown in the Declarations as
                                                                            any covered "auto".
     something other than an "auto" dealership, we
     will pay up to the limit shown in the Declarations                  However, the most we will pay for any ex-
     for towing and labor costs incurred each time a                     penses for loss of use is $20 per day, to a
     covered "auto" of the private passenger type is                     maximum of $600.
     disabled. However, the labor must be performed            B. Exclusions
     at the place of disablement.
                                                                  1. We will not pay for "loss" caused by or resulting
  3. Glass Breakage - Hitting A Bird Or Animal -                     from any of the following. Such "loss" is ex-
     Falling Objects Or Missiles                                     cluded regardless of any other cause or event
     If you carry Comprehensive Coverage for the                     that contributes concurrently or in any sequence
     damaged covered "auto", we will pay for the fol-                to the "loss".
     lowing under Comprehensive Coverage:                             a. Nuclear Hazard
     a. Glass breakage;                                                 (1) The explosion of any weapon employing
     b. "Loss" caused by hitting a bird or animal; and                      atomic fission or fusion; or
     c. "Loss" caused by falling objects or missiles.                   (2) Nuclear reaction or radiation, or radioac-
     However, you have the option of having glass                           tive contamination, however caused.
     breakage caused by a covered "auto's" collision                  b. War Or Military Action
     or overturn considered a "loss" under Collision                    (1) War, including undeclared or civil war;
     Coverage.
                                                                        (2) Warlike action by a military force, includ-
  4. Coverage Extension                                                     ing action in hindering or defending
      a. Transportation Expenses                                            against an actual or expected attack, by
                                                                            any government, sovereign or other au-
        If your business is shown in the Declarations
        as something        other than an "auto"                            thority using military personnel or other
        dealership, we will pay up to $20 per day to a                      agents; or
        maximum of $600 for temporary transpor-                         (3) Insurrection,     rebellion,    revolution,
        tation expense incurred by you because of                           usurped power or action taken by gov-
        the total theft of a covered "auto" of the pri-                     ernmental authority in hindering or de-
        vate passenger type. We will pay only for                           fending against any of these.
        those covered "autos" for which you carry                 2. We will not pay for "loss" to any of the following:
        either Comprehensive or Specified Causes
        of Loss Coverage. We will pay for temporary                   a. Any covered "auto" leased or rented to oth-
        transportation expenses incurred during the                         ers unless rented to one of your customers
        period beginning 48 hours after the theft and                       while their "auto" is left with you for service or
        ending, regardless of the policy's expiration,                      repair.
        when the covered "auto" is returned to use or                 b. Any covered "auto" while used in any pro-
        we pay for its "loss".                                           fessional or organized racing or demolition
      b. Loss Of Use Expenses                                            contest or stunting activity, or while practic-
                                                                         ing for such contest or activity. We will also
         For Hired Auto Physical Damage, we will pay                     not pay for "loss" to any covered "auto" while
         expenses for which an "insured" becomes                         that covered "auto" is being prepared for
         legally responsible to pay for loss of use of a                 such contest or activity.
         vehicle rented or hired without a driver,
         under a written rental contract or agreement.                c. Tapes, records, discs or other similar audio,
         We will pay for loss of use expenses if                            visual or data electronic devices designed
         caused by:                                                         for use with audio, visual or data electronic
                                                                            equipment.
        (1) Other than collision only if the Declara-
            tions indicate that Comprehensive Cov-                    d. Any device designed or used to detect
            erage is provided for any covered "auto";                    speed measuring equipment such as radar
                                                                         or laser detectors and any jamming appara-
        (2) Specified Causes Of Loss only if the                         tus intended to elude or disrupt speed
            Declarations indicate that Specified                         measurement equipment.
            Causes Of Loss Coverage is provided for
            any covered "auto"; or




Page 10 of 16                              @   ISO Properties, Inc., 2000                                   CA 00 05 10 01       0
     e. Any electronic equipment, without regard to                  d. Under the Specified Causes of Loss Cover-
        whether this equipment is permanently in-                       age, "loss" to any covered "auto" caused by
        stalled, that receives or transmits audio,                      or resulting from the collision or upset of any
        visual or data signals and that is not de-                      vehicle transporting it.
        signed solely for the reproduction of sound.              5. We will not pay for "loss" to a covered "auto" due
      f. Any accessories used with the electronic                    to "diminution in value".
        equipment described in Paragraph e. above.                6. Other Exclusions
     Exclusions 2.e. and 2.f. do not apply to:                       We will not pay for "loss" caused by or resulting
     a. Equipment designed solely for the reproduc-                  from any of the following unless caused by other
        tion of sound and accessories used with                      "loss" that is covered by this insurance:
        such equipment, provided such equipment                      a. Wear and tear, freezing, mechanical or
        is permanently installed in the covered "auto"                  electrical breakdown;
        at the time of the "loss" or such equipment is
        removable from a housing unit which is                       b. Blowouts, punctures or other road damage
        permanently installed in the covered "auto"                     to tires.
        at the time of the "loss", and such equipment        C.   Limits Of Insurance
        is designed to be solely operated by use of               1. The most we will pay for "loss" to anyone cov-
        the power from the "auto's" electrical system,               ered "auto" is the lesser of:
        in or upon the covered "auto"; or
                                                                     a. The actual cash value of the damaged or
     b. Any other electronic equipment that is:                         stolen property as of the time of "loss"; or
       (1) Necessary for the normal operation of                     b. The cost of repairing or replacing the dam-
           the covered "auto" or the monitoring of                      aged or stolen property with other property
           the covered "auto's" operating system; or                    of like kind and quality.
       (2) An integral part of the same unit housing              2. An adjustment for depreciation and physical
           any sound reproducing equipment de-                       condition will be made in determining actual
           scribed in a. above and permanently in-                   cash value in the event of a total "loss".
           stalled in the opening of the dash or
           console of the covered "auto" normally                 3. If a repair or replacement results in beUer than
           used by the manufacturer for installation                 like kind or quality, we will not pay for the
           of a radio.                                               amount of the betterment.
  3. False Pretense                                               4. For those businesses shown in the Declarations
                                                                     as "auto" dealerships, the following provisions
     We will not pay for "loss" to a covered "auto"                  also apply:
     caused by or resulting from:
                                                                     a. Regardless of the number of covered "autos"
     a. Someone causing you to voluntarily part                         involved in the "loss", the most we will pay for
        with it by trick or scheme or under false pre-                  all "loss" at anyone location is the amount
        tenses; or                                                      shown in the Auto Dealers Supplementary
     b. Your acquiring an "auto" from a seller who                      Schedule for that location. Regardless of the
         did not have legal title.                                      number of covered "autos" involved in the
  4. If your business is shown in the Declarations as                   "loss", the most we will pay for all "loss" in
     an "auto" dealership, we will not pay for:                         transit is the amount shown in the Auto
                                                                        Dealers Supplementary Schedule for "loss"
     a. Your expected profit, including loss of mar-                    in transit.
        ket value or resale value.
                                                                     b. Quarterly Or Monthly Reporting Premium
     b. "Loss" to any covered "auto" displayed or                          Basis
        stored at any location not shown in Item
        Three of the Declarations if the "loss" occurs                     If, on the date of your last report, the actual
        more than 45 days after your use of the                            value of the covered "autos" at the "loss" lo-
        location begins.                                                   cation exceeds what you last reported, when
                                                                           a "loss" occurs we will pay only a percentage
     c. Under the Collision Coverage, "loss" to any                        of what we would otherwise be obligated to
        covered "auto" while being driven or trans-                        pay. We will determine this percentage by
        ported from the point of purchase or distri-                       dividing your total reported value for the
        bution to its destination if such points are                       involved location by the value you actually
        more than 50 road miles apart.                                     had on the date of your last report.




CA 00051001                               @   ISO Properties, Inc., 2000                                   Page 11 of 16     0
          If the first report due is delinquent on the               The appraisers will state separately the actual
          date of "loss", the most we will pay will not              cash value and amount of "loss". If they fail to
          exceed 75 percent of the Limit of Insurance                agree, they will submit their differences to the
          shown in the Auto Dealers Supplementary                    umpire. A decision agreed to by any two will be
          Schedule for the applicable location.                      binding. Each party will:
      c. Non-Reporting       Premium Basis                           a. Pay its chosen appraiser; and
          If, when "loss" occurs, the total value of your            b. Bear the other expenses of the appraisal and
          covered "autos" exceeds the Limit of                           umpire equally.
          Insurance shown in the Declarations, we will               If we submit to an appraisal, we will still retain
          pay only a percentage of what we would                     our right to deny the claim.
          otherwise be obligated to pay. We will de-
          termine this percentage by dividing the limit           2. Duties In The Event Of Accident, Claim, Suit
          by the total values you actually had when                  Or Loss
          "loss" occurred.                                           We have no duty to provide coverage under this
D. Deductible                                                        policy unless there has been full compliance
                                                                     with the following duties:
   For each covered "auto", our obligation to pay for,
   repair, return or replace damaged or stolen prop-                 a. In the event of "accident", claim, "suit" or
   erty will be reduced by the applicable deductible                    "loss", you must give us or our authorized
   shown in the Declarations provided that:                             representative prompt notice of the accident
                                                                        or "loss". Include:
   1. "Auto" Dealers Only Special Deductible Provi-
      sions                                                            (1) How, when and where the "accident" or
                                                                            "loss" occurred;
      If your business is shown in the Declarations as
      an "auto" dealership:                                             (2) The "insured's" name and address; and
      a. The Comprehensive or Specified Causes of                      (3) To the extent possible, the names and
         Loss Coverage deductible applies only to                          addresses of any injured persons and
         "loss" caused by:                                                 witnesses.
         (1) Theft or mischief or vandalism; or                      b. Additionally, you and any other involved "in-
                                                                        sured" must:
         (2) All perils.
                                                                        (1) Assume no obligation, make no payment
      b. Regardless of the number of covered "autos"                        or incur no expense without our consent,
         damaged or stolen, the per "loss" deductible                       except at the "insured's" own cost.
         for Comprehensive or Specified Causes of
         Loss Coverage shown in the Declarations is                     (2) Immediately send us copies of any re-
         the maximum deductible applicable for all                          quest, demand, order, notice, summons
         "loss" in anyone event caused by:                                  or legal paper received concerning the
                                                                            claim or "suit".
         (1) Theft or mischief or vandalism; or
                                                                        (3) Cooperate with us in the investigation or
         (2) All perils.                                                    settlement of the claim or defense
   2. Non-Dealers          Only   Special    Deductible                     against the "suit".
       Provisions                                                       (4) Authorize us to obtain medical records or
      If your business is shown in the Declarations as                      other pertinent information.
      something other than an "auto" dealership, the                    (5) Submit to examination at our expense,
      Comprehensive Coverage deductible does not                            by physicians of our choice, as often as
      apply to "loss" caused by fire or lightning.                          we reasonably require.
SECTION V - GARAGE CONDITIONS                                         c. If there is "loss" to a covered "auto" or its
The following conditions apply in addition to the Com-                   equipment you must also do the following:
mon Policy Conditions:                                                  (1) Promptly notify the police if the covered
A. Loss Conditions                                                          "auto" or any of its equipment is stolen.
   1. Appraisal For Physical Damage Loss                                (2) Take all reasonable steps to protect the
      If you and we disagree on the amount of "loss",                       covered "auto" from further damage. Also
      either may demand an appraisal of the "loss". In                      keep a record of your expenses for
      this event, each party will select a competent                        consideration in the settlement of the
      appraiser. The two appraisers will select a                           claim.
      competent and impartial umpire.




Page 12 of 16                                ~ ISO Properties, Inc., 2000                              CA 00 05 10 01     0
          (3) Permit us to inspect the covered "auto"                     a. This Coverage Form;
              and records proving the "loss" before its                   b. The covered "auto";
              repair or disposition.
                                                                          c. Your interest in the covered "auto"; or
          (4) Agree to examinations under oath at our
              request and give us a signed statement                      d. A claim under this Coverage Form.
              of your answers.                                       3. Liberalization
   3. Legal Action Against Us                                             If we revise this Coverage Form to provide more
        No one may bring a legal action against us un-                    coverage without additional premium charge,
        der this Coverage Form until:                                     your policy will automatically provide the
                                                                          additional coverage as of the day the revision is
        a. There has been full compliance with all the                    effective in your state.
           terms of this Coverage Form; and
                                                                     4. No Benefit       To   Bailee   - Physical   Damage
        b. Under Liability Coverage, we agree in writing                  Coverages
           that the "insured" has an obligation to payor
           until the amount of that obligation has finally                We will not recognize any assignment or grant
           been determined by judgment after trial. No                    any coverage for the benefit of any person or
           one has the right under this policy to bring                   organization holding, storing or transporting
           us into an action to determine the "insured's"                 property for a fee regardless of any other provi-
           liability.                                                     sion of this Coverage Form.
   4. Loss Payment - Physical Damage Coverages                       5.   Other Insurance

        At our option we may:                                             a. For any covered "auto" you own, this Cov-
                                                                             erage Form provides primary insurance. For
        a. Pay for, repair or replace damaged or stolen                      any covered "auto" you don't own, the in-
           property;                                                         surance provided by this Coverage Form is
        b. Retum the stolen property, at our expense.                        excess over any other collectible insurance.
           We will pay for any damage that results to                        However, while a covered "auto" which is a
           the "auto" from the theft; or                                     "trailer" is connected to another vehicle, the
        c. Take all or any part of the damaged or stolen                     Liability Coverage this Coverage Form pro-
           property at an agreed or appraised value.                         vides for the "trailer" is:

        If we pay for the "loss", our payment will include                     (1) Excess while it is connected to a motor
        the applicable sales tax for the damaged or sto-                           vehicle you do not own.
        len property.                                                          (2) Primary while it is connected to a cov-
   5.   Transfer Of Rights       Of   Recovery      Against
                                                                                   ered "auto" you own.
        Others To Us                                                      b. For Hired Auto Physical Damage Coverage,
        If any person or organization to or for whom we                      any covered "auto" you lease, hire, rent or
        make payment under this Coverage Form has                            borrow is deemed to be a covered "auto"
        rights to recover damages from another, those                        you own. However, any "auto" that is leased,
        rights are transferred to us. That person or or-                     hired, rented or borrowed with a driver is not
        ganization must do everything necessary to se-                       a covered "auto".
        cure our rights and must do nothing after "acci-                  c. Regardless of the provisions of Paragraph a.
        dent" or "loss" to impair them.                                      above, this Coverage Form's Liability
B. General Conditions
                                                                             coverage is primary for any liability assumed
                                                                             under an "insured contract".
   1.   Bankruptcy
                                                                          d. When this Coverage Form and any other
        Bankruptcy or insolvency of the "insured" or the                     Coverage Form or policy covers on the
        "insured's" estate will not relieve us of any obli-                  same basis, either excess or primary, we will
        gations under this Coverage Form.                                    pay only our share. Our share is the
   2. Concealment, Misrepresentation         Or Fraud                        proportion that the Limit of Insurance of our
                                                                             Coverage Form bears to the total of the limits
        This Coverage Form is void in any case of fraud
                                                                             of all the Coverage Forms and poliCies
        by you at any time as it relates to this Coverage
                                                                             covering on the same basis.
        Form. It is also void if you or any other "insured",
        at any time,          intentionally   conceal    or
        misrepresent a material fact concerning:




CA 00051001                                   @   ISO Properties, Inc., 2000                                  Page 13 of 16   0
  6. Premium Audit                                                The coverage territory is extended to anywhere
     a. The estimated premium for this Coverage                   in the world if the "bodily injury" or "property
        Form is based on the exposures you told us                damage" is caused by one of your "products"
                                                                  which is sold for use in the United States of
        you would have when this policy began. We
                                                                  America, its territories or possessions, Puerto
        will compute the final premium due when we
                                                                  Rico or Canada. The original "suit" for damages
        determine your actual exposures. The esti-
                                                                  resulting from such "bodily injury" or "property
        mated total premium will be credited against
                                                                  damage" must be brought in one of these
        the final premium due and the first Named
        Insured will be billed for the balance, if any.           places.
        The due date for the final premium or retro-           8. Two Or More Coverage Forms Or Policies
        spective premium is the date shown as the                  Issued By Us
        due date on the bill. If the estimated total              If this Coverage Form and any other Coverage
        premium exceeds the final premium due, the                Form or policy issued to you by us or any com-
        first Named Insured will get a refund.                    pany affiliated with us apply to the same "acci-
     b. If this policy is issued for more than one                dent", the aggregate maximum Limit of Insur-
        year, the premium for this Coverage Form                  ance under all the Coverage Forms or policies
        will be computed annually based on our                    shall not exceed the highest applicable Limit of
        rates or premiums in effect at the beginning              Insurance under anyone Coverage Form or
        of each year of the policy.                               policy. This condition does not apply to any
                                                                  Coverage Form or policy issued by us or an af-
  7. Policy Period, Coverage Territory
                                                                  filiated company specifically to apply as excess
     Under this Coverage Form, we cover:                          insurance over this Coverage Form.
     a. "Bodily injury", "property      damage"    and      SECTION VI -    DEFINITIONS
        "losses" occurring; and
                                                            A. "Accident" includes continuous or repeated expo-
     b. "Covered pollution cost or expense" arising            sure to the same conditions resulting in "bodily in-
        out of "accidents" occurring                           jury" or "property damage".
     during the policy period shown in the Declara-         B. "Auto" means a land motor vehicle, "trailer" or
     tions and within the coverage territory.                  semitrailer.
     The coverage territory is:                             C. "Bodily injury" means bodily injury, sickness or dis-
     a. The United States of America;                          ease sustained by a person including death result-
                                                               ing from any of these.
     b. The territories and possessions of the United
        States of America;                                  D. "Covered pollution cost or expense" means any
                                                               cost or expense arising out of:
     c. Puerto Rico;
                                                               1. Any request, demand, order or statutory or
     d. Canada; and
                                                                  regulatory requirement; or
     e. Anywhere in the world if:
                                                               2. Any claim or "suit" by or on behalf of a govern-
        (1) A covered "auto" of the private passenger             mental authority demanding
            type is leased, hired, rented or borrowed
                                                               that the "insured" or others test for, monitor, clean
            without a driver for a period of 30 days or
                                                               up, remove, contain, treat, detoxify or neutralize, or
            less; and
                                                               in any way respond to, or assess the effects of
        (2) The "insured's" responsibility to pay              "pollutants" .
            damages is determined in a "suit" on the
                                                               "Covered pollution cost or expense" does not in-
            merits, in the United States of America,
                                                               clude any cost or expense arising out of the actual,
            the territories and possessions of the
                                                               alleged or threatened discharge, dispersal, seep-
            United States of America, Puerto Rico, or
                                                               age, migration, release or escape of "pollutants":
            Canada or in a settlement we agree to.
                                                                   a. That are, or that are contained in any prop-
     We also cover "bodily injury", "property dam-
                                                                      erty that is:
     age", "covered pollution cost or expense" and
     "losses" while a covered "auto" is being trans-                 (1) Being transported or towed by, handled,
     ported between any of these places.                                 or handled for movement into, onto or
                                                                         from the covered "auto";
                                                                     (2) Otherwise in the course of transit by or
                                                                         on behalf of the "insured";




Page 14 of 16                             ~ ISO Properties, Inc., 2000                              CA 00 05 10 01      0
         (3) Being stored, disposed of, treated or               I. "Insured" means any person or organization quali-
             processed in or upon the covered "auto";               fying as an insured in the Who Is an Insured provi-
             or                                                     sion of the applicable coverage. Except with re-
                                                                    spect to the Limit of Insurance, the coverage af-
       b. Before the "pollutants" or any property in
                                                                    forded applies separately to each insured who is
          which the "pollutants" are contained are
                                                                    seeking coverage or against whom a claim or "suit"
          moved from the place where they are aC-
                                                                    is brought.
          cepted by the "insured" for movement into or
          onto the covered "auto"; or                           J. "Insured contract" means:
       c. After the "pollutants" or any property in which           1. A lease of premises;
          the "pollutants" are contained are moved                  2. A sidetrack agreement;
          from the covered "auto" to the place where
          they are finally delivered, disposed of or                3. Any easement or license agreement, except in
          abandoned by the "insured".                                  connection with construction or demolition op-
                                                                       erations on or within 50 feet of a railroad;
      Paragraph a. above does not apply to fuels, lu-
      bricants, fluids, exhaust gases or other similar              4. An obligation, as required by ordinance, to in-
      "pollutants" that are needed for or result from the              demnify a municipality, except in connection
      normal electrical, hydraulic or mechanical                       with work for a municipality;
      functioning of the covered "auto" or its parts, if            5. That part of any other contract or agreement
      the "pollutants" escape, seep, migrate, or are                   pertaining to your garage business (including an
      discharged, dispersed or released directly from                  indemnification of a municipality in connection
      an "auto" part designed by its manufacturer to                   with work performed for a municipality) under
      hold, store, receive or dispose of such "pollut-                 which you assume the tort liability of another to
      ants".                                                           pay for "bodily injury" or "property damage" to a
      Paragraphs b. and c. above do not apply to                       third party or organization. Tort liability means a
      "accidents" that occur away from premises                        liability that would be imposed by law in the
      owned by or rented to an "insured" with respect                  absence of any contract or agreement;
      to "pollutants" not in or upon a covered "auto" if:           6. An elevator maintenance agreement;
         (1) The "pollutants" or any property in which              7. That part of any contract or agreement entered
             the "pollutants" are contained are upset,                 into, as part of your garage business, pertaining
             overturned or damaged as a result of the                  to the rental or lease, by you or any of your
             maintenance or use of a covered "auto";                   "employees", of any "auto". However, such con-
             and                                                       tract or agreement shall not be considered an
         (2) The discharge, dispersal, seepage, mi-                    "insured contract" to the extent that it obligates
             gration, release or escape of the "pollut-                you or any of your "employees" to pay "property
             ants" is caused directly by such upset,                   damage" to any "auto" rented or leased by you
             overturn or damage.                                       or any of your "employees".
E. "Customer's auto" means a customer's land motor                  An "insured contract" does not include that part of
   vehicle, "trailer" or semitrailer. It also includes any          any contract or agreement:
   "customer's auto" while left with you for service,               1. That indemnifies an architect, engineer or sur-
   repair, storage   or safekeeping.   Customers   include             veyor for injury or damage arising out of:
   your "employees", and members of their house-                       a. Preparing, approving or failing to prepare or
   holds who pay for services performed.                                  approve maps, drawings, opinions, reports,
F. "Diminution in value" means the actual or perceived                    surveys, change orders, designs or specifi-
   loss in market value or resale value which results                     cations; or
   from a direct and accidental "loss".                                b. Giving directions or instructions, or failing to
G. "Employee" includes a "leased worker". "Employee"                      give them, if that is the primary cause of the
   does not include a "temporary worker".                                 injury or damage.
H. "Garage operations" means the ownership, main-                   2. That indemnifies any person or organization for
   tenance or use of locations for garage business and                 damage by fire to premises rented or loaned to
   that portion of the roads or other accesses that                    you.
   adjoin these locations. "Garage operations"
                                                                    3. That pertains to the loan, lease or rental of an
   includes the ownership, maintenance or use of the
                                                                       "auto", to you or any of your "employees" if the
   "autos" indicated in Section I of this Coverage Form                "auto" is loaned, leased or rented with a driver.
   as covered "autos". "Garage operations" also
   include all operations necessary or incidental to a
   garage business.




CAOO 0510 01                                 @   ISO Properties, Inc., 2000                                Page 15 of 16     D
   4. That holds a person or organization engaged in        o.   "Property damage" means damage to or loss of use
      the business of transporting property by "auto"            of tangible property.
      for hire harmless for your use of a covered           P. "Suit" means a civil proceeding in which:
      "auto" over a route or territory that person or
      organization is authorized to serve by public au-          1. Damages because of "bodily injury" or "property
      thority.                                                      damage"; or
   5. That indemnifies a railroad for "bodily injury" or         2. A "covered pollution cost or expense",
      "property damage" arising out of construction or           to which this insurance applies, are claimed.
      demolition operations, within 50 feet of any rail-         "Suit" includes:
      road property and affecting any railroad bridge
      or trestle, tracks, roadbeds, tunnel, underpass              a. An arbitration proceeding in which such
      or crossing.                                                    damages or "covered pollution costs or ex-
                                                                      penses" are claimed and to which the "in-
K. "Leased worker" means a person leased to you by a                  sured" must submit or does submit with our
   labor leasing firm under an agreement between you
                                                                      consent; or
   and the labor leasing firm, to perform duties related
   to the conduct of your business. "Leased worker"                b. Any other alternative dispute resolution pro-
   does not include a "temporary worker".                             ceeding in which such damages or "covered
                                                                      pollution costs or expenses" are claimed and
L. "Loss" means direct and accidental loss or damage.                 to which the insured submits with our
   But for Garagekeepers Coverage only, "loss" also                   consent.
   includes any resulting loss of use.
                                                            Q. ''Temporary worker" means a person who is fur-
M. "Pollutants" means any solid, liquid, gaseous or            nished to you to substitute for a permanent "em-
   thermal irritant or contaminant, including smoke,           ployee" on leave or to meet seasonal or short-term
   vapor, soot, fumes, acids, alkalis, chemicals and           workload conditions.
   waste. Waste includes materials to be recycled,
   reconditioned or reclaimed.                              R. ''Trailer'' includes semitrailer.
N. "Products" includes:                                     S. "Work you performed" includes:
   a. The goods or products you made or sold in a                a. Work that someone performed on your behalf;
      garage business; and                                          and
   b. The providing of or failure to provide warnings            b. The providing of or failure to provide warnings
      or instructions.                                              or instructions.




Page 16 of 16                              c ISO Properties, Inc., 2000                               CA00051001D
                              COMMERCIAL LINES POLICY




                                     Acceptance    Indemnity Insurance Company
                                                   P.O. BOX 3328
                                                  OMAHA, NE 68103




THESE POLICY PROVISIONS WITH THE DECLARATIONS                  PAGE, COVERAGE FORM AND ENDORSEMENTS,
                                       IF ANY, COMPLETE THIS POLICY.




In Witness Whereof,    has caused this policy to be executed and attested, and, if required by state law, this policy
shall not be valid unless countersigned by our authorized representative.




                         Secretary




CO 00 010908                                                                                             Page 1 of 1
                                                                                                    CO 10 12 08 08


                                            SERVICE OF SUIT


In the event the Company fails to pay any amount claimed to be due, the Company, at the insured's request, will
submit to a court of competent jurisdiction within the United States and will comply with all requirements necessary
to give such court jurisdiction.   All matters arising hereunder shall be determined in accordance with the law and
practice of such court.

Further, pursuant   to any statute of any state, territory or district of the United States which makes provision
therefore, the Company designates the Superintendent, Commissioner or Director of Insurance, or other officer
specified for that purpose in the Statute, or his successor or successors in office, as our true and lawful attorney
upon whom may be served any lawful process in any action, suit or proceeding       instituted by or on behalf of the
insured or any beneficiary hereunder arising out of this contract of insurance, and hereby designated the above
named as the person to whom the said officer is authorized to mail such process or a true copy thereof.




CO 10 12 08 08                                                                                            Page 1 of 1
                                                                                                           FM 00980908


       THIS ENDORSEMENT               CHANGES         THE POLICY.          PLEASE     READ IT CAREFULLY.

                               PUNITIVE DAMAGES                       EXCLUSION

This policy   excludes   any claim for punitive   or exemplary   damages    whether   arising out of acts of the insureds,
insured's employees or any other person.




All other terms and conditions of the policy remain unchanged.




FM 00 98 09 08                                                                                                Page 1 of 1
                   THIS ENDORSEMENT          CHANGES THE CERTIFICATE.
                               PLEASE READ IT CAREFULLY.


                         FUNGUS OR SPORE EXCLUSION

This endorsement    modifies   insurance   provided   under the policy.


This insurance   does not apply to:


(1)    "Bodily injury," "property damage" or "personal      and advertising   injury" caused
       directly or indirectly, in whole or in part, by:

       a.     Any "fungus" or "spore," including "fungi" or "spores"; or

       b.     Any substance, vapor or gas produced         by or arising out of any "fungus,"
              "fungi," "spore," or "spores"; or

       c.     Any material, product, building component, building or structure that
              contains, harbors, nurtures or acts as a medium for any "fungus," "fungi,"
              "spore" or "spores"; or

       d.     Actual, alleged or threatened discharge, dispersal, seepage, migration,
              release or escape of "fungus" or "spore," including "fungi" or "spores."

       Such damage or injury is excluded regardless of any other cause, event, material,
       product and/or building component that contributed concurrently or in any
       sequence to that injury or damage.

(2)   Any loss, cost or expense arising out of any:

       a.     Request, demand, order to statutory or regulatory requirement that any
              Insured or others test for, monitor, clean up, remove, contain, treat, detoxify
              or neutralize, or in any way respond to, or assess "fungus," "fungi," "spore,"
              or "spores" or the effects of same (including, but not limited to, any form or
              type of mold, mildew, mushroom, toadstool, smut, or rust).

       b.     Claim or "suit" by or on behalf of a governmental authority for damages
              because of testing for, monitoring, cleaning up, removing, containing,
              treating, detoxifying or neutralizing, or in any way responding to, or
              assessing "fungus," "fungi," spore," or "spores" or the effects of same
              (including, but not limited to, any form or type of mold, mildew, mushroom,
              toadstool, smut, or rust).




                                                                                      Page 1 of 2
GL 0807 (08/02)
(3)    With respect to this endorsement,    Exclusion 2.b. - Contractual      Liability   is
       replaced by the following:

       b.       "Bodily injury" or "property damage" for which the Insured is obligated to
                pay damages by reason of the assumption of liability in a contract or
                agreement.

We shall have no duty to investigate, defend or indemnify any insured against any loss,
claim, "suit" or other proceeding alleging injury or damages of any kind, to include, but
not limited to, "bodily injury," property damage," or "personal and advertising injury" to
which this endorsement applies.

Additional   Definitions:

For the purpose of this endorsement,    the following    definitions   are added:

"Fungus" and/or "fungi" includes, but is not limited to, any form or type of mold, mildew,
mushroom, toadstool, smut, or rust.

"Spore" and/or "spores"     means any reproductive      body produced     by or arising out of any
"fungus" or "fungi."




GL 0807 (08/02)                                                                           Page 2 of 2
                                                                                                               IL 00 03 09 08


          THIS ENDORSEMENT               CHANGES             THE POLICY.            PLEASE       READ IT CAREFULLY.

                                      CALCULATION                       OF PREMIUM

This endorsement      modifies insurance       provided    under the following:
     CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
     COMMERCIAL AUTOMOBILE COVERAGE PART
     COMMERCIAL GENERAL LIABILITY COVERAGE PART
     COMMERCIAL        INLAND MARINE COVERAGE                PART
     COMMERCIAL PROPERTY COVERAGE PART
     CRIME AND FIDELITY COVERAGE PART
     EMPLOYMENT-RELATED    PRACTICES LIABILITY COVERAGE PART
     EQUIPMENT       BREAKDOWN        COVERAGE        PART
     FARM COVERAGE PART
     LIQUOR LIABILITY COVERAGE PART
     MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
     OWNERS AND CONTRACTORS PROTECTIVE                        LIABILITY COVERAGE          PART
     POLLUTION LIABILITY COVERAGE PART
     PRODUCTS/COMPLETED              OPERATIONS           LIABILITY COVERAGE         PART
     RAILROAD PROTECTIVE LIABILITY COVERAGE PART


The following   is added:

The premium     shown in the Declarations        was computed
based     on rates   in effect   at the time    the policy     was
issued.    On each renewal, continuation,        or anniversary
of the effective date of this policy, we will compute           the
premium     in accordance    with our rates and rules then in
effect.




IL 00 030908                                    Copyright,    ISO Properties,     Inc., 2007                     Page 1 of 1
                                                                                                          ILOO 171198



                             COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.


A. Cancellation                                                         b. Give you reports on the conditions we find;
                                                                           and
   1.   The first Named Insured shown in the Declara-
        tions may cancel this policy by mailing or deliv-               c.   Recommend changes.
        ering to us advance written notice of cancella-            2.   We are not obligated to make any inspections,
        tion.                                                           surveys, reports or recommendations and any
   2.   We may cancel this policy by mailing or deliver-                such actions we do undertake relate only to in-
        ing to the first Named Insured written notice of                surability and the premiums to be charged. We
        cancellation at least:                                          do not make safety inspections. We do not un-
                                                                        dertake to perform the duty of any person or
        a.   10 days before the effective date of cancel-
                                                                        organization to provide for the health or safety
             lation if we cancel for nonpayment of pre-
                                                                        of workers or the public. And we do not warrant
             mium; or
                                                                        that conditions:
        b. 30 days before the effective date of cancel-
             lation if we cancel for any other reason.                  a.   Are safe or hea Ithful; or

   3. We will mail or deliver our notice to the first                   b. Comply with laws, regulations,       codes   or
                                                                             standards.
        Named Insured's last mailing address known to
        us.                                                        3.   Paragraphs 1. and 2. of this condition apply not
                                                                        only to us, but also to any rating, advisory, rate
   4. Notice of cancellation will state the effective
                                                                        service or similar organization which makes in-
      date of cancellation. The policy period will end
                                                                        surance inspections, surveys, reports or rec-
      on that date.
                                                                        ommendations.
   S. If this policy is cancelled, we will send the first
                                                                   4. Paragraph 2. of this condition does not apply to
      Named Insured any premium refund due. If we
                                                                      any inspections, surveys, reports or recom-
      cancel, the refund will be pro rata. If the first
                                                                      mendations we may make relative to certifica-
      Named Insured cancels, the refund may be
                                                                      tion, under state or municipal statutes, ordi-
      less than pro rata. The cancellation will be ef-
                                                                      nances or regulations, of boilers, pressure ves-
      fective even if we have not made or offered a
                                                                      sels or elevators.
      refund.
   6. If notice is mailed, proof of mailing will be suffi-
                                                               E. Premiums
      cient proof of notice.                                       The first Named Insured shown in the Declara-
                                                                   tions:
B. Changes
                                                                   1. Is responsible for the payment of all premiums;
   This policy contains all the agreements between
                                                                      and
   you and us concerning the insurance afforded.
   The first Named Insured shown in the Declarations               2. Will be the payee for any return premiums we
   is authorized to make changes in the terms of this                 pay.
   policy with our consent. This policy's terms can be         F. Transfer Of Your Rights And Duties Under This
   amended or waived only by endorsement issued                   Policy
   by us and made a part of this policy.
                                                                   Your rights and duties under this policy may not be
C. Examination Of Your Books And Records                           transferred without our written consent except in
   We may examine and audit your books and re-                     the case of death of an individual named insured.
   cords as they relate to this policy at any time dur-            If you die, your rights and duties will be transferred
   ing the policy period and up to three years after-              to your legal representative but only while acting
   ward.                                                           within the scope of duties as your legal representa-
D. Inspections And Surveys                                         tive. Until your legal representative is appointed,
    1. We have the right to:                                       anyone having proper temporary custody of your
                                                                   property will have your rights and duties but only
        a. Make inspections and surveys at any time;               with respect to that property.




IL 00171198                         Copyright, Insurance Services Office, Inc., 1998                         Page 1 of 1     o
                                                                                                       IL 00 210908

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  NUCLEAR ENERGY LIABILITY EXCLUSION
                            ENDORSEMENT
                                                      (Broad Form)


This endorsement modifies insurance provided under the following:


     COMMERCIAL AUTOMOBILE COVERAGE PART
     COMMERCIAL GENERAL LIABILITY COVERAGE PART
     FARM COVERAGE PART
     LIQUOR LIABILITY COVERAGE PART
     MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
     OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
     POLLUTION LIABILITY COVERAGE PART
     PRODUCTS/COMPLETED    OPERATIONS L1ABIL1TY COVERAGE PART
     RAILROAD PROTECTIVE LIABILITY COVERAGE PART
     UNDERGROUND STORAGE TANK POLICY


1.   The insurance does not apply:                                C. Under any Liability Coverage, to "bodily injury"
                                                                     or "property damage" resulting from "hazard-
     A. Under any Liability Coverage, to "bodily injury"
                                                                     ous properties" of "nuclear material", if:
        or "property damage":
          (1) With respect to which an "insured" under               (1) The "nuclear material" (a) is at any "nuclear
                                                                         facility" owned by, or operated by or on be-
             the policy is also an insured under a nu-
                                                                         half of, an "insured" or (b) has been dis-
             clear energy liability policy issued by Nu-
                                                                         charged or dispersed therefrom;
             clear Energy Liability Insurance Associa-
             tion,    Mutual       Atomic  Energy Liability          (2) The "nuclear material" is contained      in
             Underwriters, Nuclear Insurance Associa-                    "spent fuel" or "waste" at any time pos-
             tion of Canada or any of their successors,                  sessed, handled, used, processed, stored,
             or would be an insured under any such pol-                  transported or disposed of, by or on behalf
             icy but for its termination upon exhaustion                 of an "insured"; or
             of its limit of liability; or                           (3) The "bodily injury" or "property damage"
          (2) Resulting from the "hazardous properties"                  arises out of the furnishing by an "insured"
              of "nuclear material" and with respect to                  of services, materials, parts or equipment in
             which   (a) any person or organization   is re-              connection   with the planning,   construction,
             quired to maintain financial protection pur-                maintenance, operation or use of any "nu-
             suant to the Atomic Energy Act of 1954, or                  clear facility", but if such facility is located
             any law amendatory thereof, or (b) the "in-                 within the United States of America, its terri-
             sured" is, or had this policy not been issued               tories or possessions or Canada, this ex-
             would be, entitled to indemnity from the                    clusion (3) applies only to "property dam-
             United States of America, or any agency                     age" to such "nuclear facility" and any
             thereof, under any agreement entered into                   property thereat.
             by the United States of America, or any           2. As used in this endorsement:
             agency thereof, with any person or organi-
             zation.                                               "Hazardous properties" includes radioactive, toxic
                                                                   or explosive properties.
     B.    Under any Medical Payments coverage, to
           expenses incurred with respect to "bodily in-           "Nuclear material" means "source material", "spe-
          jury" resulting from the "hazardous properties"          cial nuclear material" or "by-product material".
           of "nuclear material" and arising out of the op-
           eration of a "nuclear facility" by any person or
           organization.




IL0021 0908                                    © ISO Properties, Inc., 2007                                 Page 1 of 2     lJ
  "Source material", "special nuclear material", and            (c) Any equipment or device used for the proc-
  "by-product material" have the meanings given                      essing, fabricating or alloying of "special
  them in the Atomic Energy Act of 1954 or in any                    nuclear material" if at any time the total
  law amendatory thereof.                                            amount of such material in the custody of
                                                                     the "insured" at the premises where such
  "Spent fuel" means any fuel element or fuel com-
                                                                     equipment or device is located consists of
  ponent, solid or liquid, which has been used or ex-
                                                                     or contains more than 25 grams of pluto-
  posed to radiation in a "nuclear reactor".
                                                                     nium or uranium 233 or any combination
  "Waste" means any waste material (a) containing                    thereof, or more than 250 grams of uranium
  "by-product material" other than the tailings or                   235;
  wastes produced by the extraction or concentra-
  tion of uranium or thorium from any ore processed
                                                                (d) Any structure, basin, excavation, premises
                                                                     or place prepared or used for the storage or
  primarily for its "source material" content, and (b)
                                                                     disposal of "waste";
  resulting from the operation by any person or or-
  ganization of any "nuclear facility" included under         and includes the site on which any of the foregoing
  the first two paragraphs of the definition of "nu-          is located, all operations conducted on such site
  clear facility".                                            and all premises used for such operations.
  "Nuclear facility" means:                                   "Nuclear reactor" means any apparatus designed
                                                              or used to sustain nuclear fission in a self-
     (a) Any "nuclear reactor";
                                                              supporting chain reaction or to contain a critical
     (b) Any equipment or device designed or used             mass of fissionable material.
         for (1) separating the isotopes of uranium or
         plutonium, (2) processing or utilizing "spent        "Property damage" includes all forms of radioac-
         fuel", or (3) handling, processing or packag-        tive contamination of property.
            ing "waste";




Page 20f2                                 © ISO Properties, Inc., 2007                            ILOO 210908       o
                                     POLICYHOLDER DISCLOSURE
                                       NOTICE OF TERRORISM
                                       INSURANCE COVERAGE

You are hereby notified that under the Terrorism Risk Insurance Act, as amended, that you have a right to purchase
insurance coverage for losses resulting from acts of terrorism,         as defined in Section 102(1) of the Act: The term "act
of terrorism"    means any act that is certified by the Secretary of the Treasury - in concurrence           with the Secretary   of
State, and the Attorney General of the United States - to be an act of terrorism;          to be a violent act or an act that is
dangerous       to human life, property, or infrastructure;   to have resulted in damage within the United States, or outside
the United States in the case of an air carrier or vessel or the premises of a United States mission; and to have been
committed       by an individual or individuals as part of an effort to coerce the civilian population      of the United States or
to influence the policy or affect the conduct of the United States Government          by coercion.

YOU SHOULD           KNOW THAT WHERE COVERAGE                 IS PROVIDED     BY THIS POLICY FOR LOSSES               RESULTING
FROM CERTIFIED ACTS OF TERRORISM SUCH LOSSES MAY BE PARTIALLY REIMBURSED                                         BY THE UNITED
STATES GOVERNMENT              UNDER A FORMULA ESTABLISHED BY FEDERAL LAW. HOWEVER, YOUR POLICY MAY
CONTAIN      OTHER       EXCLUSIONS       WHICH    MIGHT AFFECT YOUR COVERAGE,               SUCH AS AN EXCLUSION              FOR
NUCLEAR EVENTS. UNDER THIS FORMULA, THE UNITED STATES GOVERNMENT                                  GENERALLY PAYS 85% OF
COVERED TERRORISM              LOSSES EXCEEDING          THE STATUTORILY         ESTABLISHED     DEDUCTIBLE         PAID BY THE
INSURANCE         COMPANY       PROVIDING      THE COVERAGE.        THE PREMIUM       CHARGED         FOR THIS COVERAGE           IS
PROVIDED BELOW AND DOES NOT INCLUDE ANY CHARGES FOR THE PORTION OF LOSS COVERED BY THE
FEDERAL GOVERNMENT              UNDER THE ACT.

YOU SHOULD ALSO KNOW THAT THE TERRORISM RISK INSURANCE ACT, AS AMENDED,                                        CONTAINS A $100
BILLION      CAP THAT LIMITS U.S. GOVERNMENT                  REIMBURSEMENT       AS WELL AS INSURERS'             LIABILITY   FOR
LOSSES RESULTING FROM CERTIFIED ACTS OF TERRORISM WHEN THE AMOUNT OF SUCH LOSSES IN ANY
ONE CALENDAR YEAR EXCEEDS $100 BILLION.                       IF THE AGGREGATE INSURED LOSSES FOR ALL INSURERS
EXCEED $100 BILLION, YOUR COVERAGE MAY BE REDUCED.




Acceptance or Rejection of Terrorism Insurance Coverage

 D     I hereby elect to purchase Terrorism coverage for a prospective                         premium of $

       I hereby decline to purchase terrorism coverage.                    I understand      that I will have no coverage
 ~     for losses resulting from acts of terrorism.




                                                                   Acceptance Indemnity Insurance Company
Policyholder/Applicant's      Signature                             Insurance Company

                                                                    CG00135294
Print Name                                                          Policy Number

10/10/2016
Date




TRIA 0108                                         Copyright 2007 National Association    of Insurance Commissioners         12119/07
